 

Exhibit 10.1

 

SHAREHOLDERS’ AND REGISTRATION RIGHTS AGREEMENT

 

THIS SHAREHOLDERS’ AND REGISTRATION RIGHTS AGREEMENT (as it may be amended from
time to time in accordance with the terms hereof, the “Agreement”), dated as of
March 21, 2016, is made by and among TPG and WLRS (each as defined herein)
(collectively, the “Sponsors”) and WL Ross Holding Corp., a Delaware corporation
(the “Company”).

 

RECITALS

 

WHEREAS, on the date hereof, the Company has entered into that certain Agreement
and Plan of Merger (the “Merger Agreement”), among the Company, Neon Acquisition
Company, LLC, a Delaware limited liability company and a wholly-owned subsidiary
of the Company (“Blocker Merger Sub”), Neon Holding Company, LLC, a Delaware
limited liability company and a wholly-owned subsidiary of Blocker Merger Sub
(“Company Merger Sub”), Nexeo Solutions Holdings, LLC, a Delaware limited
liability company (“NS Holdings”), TPG Accolade Delaware, L.P., a Delaware
limited partnership (“Blocker”), and Nexeo Holdco, LLC, a Delaware limited
liability company (“New Holdco”), pursuant to which (x) Blocker Merger Sub will
merge with and into Blocker and (y) Company Merger Sub will merge with and into
NS Holdings (the mergers contemplated by clauses (x) and (y), together, the
“Mergers”); and

 

WHEREAS, on the date hereof, the parties hereto desire to set forth their
agreement with respect to governance, registration rights and certain other
matters.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
covenants and agreements of the parties hereto, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 

Article I
DEFINITIONS

 

Section 1.1            Definitions. As used in this Agreement, the following
terms shall have the following meanings:

 

“Adverse Disclosure” means public disclosure of material non-public information
which, in the Board of Directors’ good faith judgment, after consultation with
independent outside counsel to the Company, (i) would be required to be made in
any Registration Statement filed with the SEC by the Company so that such
Registration Statement would not be materially misleading; (ii) would not be
required to be made at such time but for the filing of such Registration
Statement; and (iii) the Company has a bona fide business purpose for not
disclosing publicly.

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person. For these purposes, “control” shall mean the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise; provided that no Shareholder shall be deemed an Affiliate
of the Company or any of its subsidiaries for purposes of this Agreement.

 



 

 

 

“Affiliated Officer” means an officer of the Company affiliated with any of TPG
or WLRS.

 

“Agreement” has the meaning set forth in the preamble.

 

“Articles of Incorporation” means the Amended and Restated Certificate of
Incorporation of the Company.

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day other than a Saturday, Sunday or day on which
banking institutions in New York, New York are authorized or obligated by law or
executive order to close.

 

“Bylaws” means the bylaws of the Company.

 

“Closing Date” has the meaning given to such term in the Merger Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Common Stock” means the shares of common stock of the Company, including
Founder Shares and any shares of common stock of the Company issuable upon the
exercise of any warrant or other right to acquire shares of common stock of the
Company.

 

“Company” has the meaning set forth in the preamble.

 

“Company Merger” has the meaning given to such term in the Merger Agreement.

 

“Company Merger Consideration Portion” has the meaning given to such term in the
Merger Agreement.

 

“Company Merger Effective Time” has the meaning given to such term in the Merger
Agreement.

 

“Company Shares” means the shares of common stock or other equity securities of
the Company, including Founder Shares (whether or not such Founder Shares may be
Transferred pursuant to Section 5.1(b)), and any securities into which such
shares of common stock or other equity securities shall have been changed or any
securities resulting from any reclassification or recapitalization of such
shares of common stock or other equity securities.

 

“Confidential Information” has the meaning set forth in Section 3.5.

 

“Early Payment Target Price” has the meaning set forth in Section 4.1(g)(i).

 

“Early Trigger Date” has the meaning set forth in Section 4.1(g)(i).

 

“Early Trigger Offering” has the meaning given to such term in the Merger
Agreement.

 

“Early Trigger Offering Proceeds” has the meaning set forth in Section
4.1(g)(i).

 



 2 

 

 

“Equity Financing” shall have the meaning given to such term in the Merger
Agreement.

 

“Excess Shares” has the meaning given to such term in the Merger Agreement.

 

“Excess Share Shelf Registration Statement” has the meaning set forth in Section
4.1(a)(ii).

 

“Excess Share Shelf Period” has the meaning set forth in Section 4.1(b)(ii).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor thereto, and any rules and regulations promulgated thereunder, all as
the same shall be in effect from time to time.

 

“Final Determination” means (a) a decision, judgment, decree or other order by
any court of competent jurisdiction, which decision, judgment, decree or other
order has become final, (b) a closing agreement made under Section 7121 of the
Code (or a comparable agreement under the laws of a state, local or foreign
taxing jurisdiction) with the relevant Governmental Authority or other
administrative settlement with or final administrative decision by the relevant
Governmental Authority, (c) a final disposition of a claim for refund, or (d)
any agreement between TPG and the Company which they agree will have the same
effect as an item in (a), (b) or (c) for purposes of this Agreement.

 

“FINRA” means the Financial Industry Regulatory Authority.

 

“Founder Share Consideration” has the meaning given to such term in the Merger
Agreement.

 

“Founder Shares” means (i) the 12,476,250 shares of Common Stock issued to WLRS
pursuant to that certain Amended and Restated Subscription Agreement between
WLRS and the Company, dated as of April 4, 2014, and outstanding as of the date
of this Agreement and (ii) any shares of Common Stock issued as Founder Share
Consideration in the Merger Agreement.

 

“Fund Indemnitor” has the meaning set forth in Section 3.2(k).

 

“Governmental Authority” has the meaning given to such term in the Merger
Agreement.

 

“Holder” means any holder of Registrable Securities who is a party hereto or who
succeeds to rights hereunder pursuant to Article VII.

 

“Holding Period” has the meaning set forth in Section 5.1(a).

 

“Indemnification Agreement” means an Indemnification Agreement in a form
mutually acceptable to WLRS and TPG.

 

“Indemnitee” has the meaning set forth in Section 3.2(k).

 



 3 

 

 

“Issuer Free Writing Prospectus” means an issuer free writing prospectus, as
defined in Rule 433 under the Securities Act, relating to an offer of the
Registrable Securities.

 

“Issuer Public Sale” has the meaning set forth in Section 4.2(a).

 

“Loss” has the meaning set forth in Section 4.8(a).

 

“Merger” has the meaning set forth in the recitals.

 

“Merger Agreement” has the meaning set forth in the recitals.

 

“Necessary Action” means, with respect to any party and a specified result, all
actions (to the extent such actions are permitted by law and within such party’s
control) necessary to cause such result, including (i) voting or providing a
written consent or proxy with respect to the Company Shares, (ii) causing the
adoption of stockholders’ resolutions and amendments to the organizational
documents of the Company, (iii) executing agreements and instruments, and (iv)
making, or causing to be made, with governmental, administrative or regulatory
authorities, all filings, registrations or similar actions that are required to
achieve such result.

 

“New Holdco” has the meaning set forth in the recitals.

 

“Non-Private Equity Business” shall mean any business or investment of a
Shareholder and its Affiliates distinct from the private equity business of such
Shareholder and its Affiliates to the extent not under the control of such
Shareholder, its controlled Affiliate or Affiliated management vehicle;
provided, that such business or investment shall not be deemed to be distinct
from such private equity business if and at such time that (a) any confidential
information with respect to the Company or its Subsidiaries is made available to
investment professionals of such Shareholder and its Affiliates who are not
involved in the private equity business and who are involved in such other
business or investment or (b) such Shareholder or any of its Affiliates
instructs any such business or investment to take any action that would violate
any provision of this Agreement had such action been taken directly by such
Shareholder.

 

“Outside Date” has the meaning set forth in Section 4.1(g)(ii).

 

“Outside Date Offering” has the meaning given to such term in the Merger
Agreement.

 

“Outside Date Offering Proceeds” has the meaning set forth in Section
4.1(g)(ii).

 

“Permitted Transferee” means, with respect to any Person, (i) the direct or
indirect partners, members, equity holders or other Affiliates of such Person,
or (ii) any of such Person’s related investment funds or vehicles controlled or
managed by such Person or Affiliate of such Person.

 

“Person” means any individual, partnership, limited liability company,
corporation, trust, association, estate, unincorporated organization or a
government or any agency or political subdivision thereof.

 

“Piggyback Notice” has the meaning set forth in Section 4.2(a).

 



 4 

 

 

“Piggyback Registration” has the meaning set forth in Section 4.2(a).

 

“Piggyback Request” has the meaning set forth in Section 4.2(a).

 

“PIPES Holders” has the meaning set forth in Section 4.2(c).

 

“PIPES Underwritten Offering” has the meaning set forth in Section 4.2(c).

 

“Potential Takedown Participant” has the meaning set forth in
Section 4.1(g)(iii).

 

“Pre-Closing Pass-Through Returns” has the meaning set forth in Section 6.2.

 

“Prior Agreement” means the Registration Rights Agreement, dated June 5, 2014,
by and among the Company and WLRS.

 

“Proposed Charter Amendment” has the meaning set forth in Section 3.2(a).

 

“Proposed Transfer” has the meaning set forth in Section 5.3.

 

“Proposed Transferee” has the meaning set forth in Section 5.3.

 

“Prospectus” means the prospectus included in any Registration Statement, all
amendments and supplements to such prospectus, including post-effective
amendments, and all other material incorporated by reference in such prospectus.

 

“Proxy Statement” has the meaning given to such term in the Merger Agreement.

 

“Purchase Price Allocation” has the meaning given to such term in Section 6.1.

 

“Qualifying Shareholder” means each of TPG and WLRS, so long as such Sponsor
holds at least three percent (3%) of the Company Shares.

 

“Registrable Securities” means any Company Shares held by any Holder and any
securities held by any Holder that may be issued or distributed or be issuable
in respect of Company Shares by way of conversion, dividend, stock split or
other distribution, merger, consolidation, exchange, recapitalization or
reclassification or similar transaction; provided, however, that any such
Registrable Securities shall cease to be Registrable Securities to the extent
(i) a Registration Statement with respect to the sale of such Registrable
Securities has become effective under the Securities Act and such Registrable
Securities have been disposed of in accordance with the plan of distribution set
forth in such Registration Statement, (ii) such Registrable Securities have been
sold to the public pursuant to Rule 144 (or any similar provisions then in
force) under the Securities Act or (iii) such Registrable Securities shall have
been otherwise Transferred and new certificates for them not bearing a legend
restricting Transfer under the Securities Act shall have been delivered by the
Company and such securities may be publicly resold without Registration under
the Securities Act without volume limitations or any other restrictions.

 

“Registration” means a registration with the SEC of any Company Shares for offer
and sale to the public under a Registration Statement. The terms “Register” and
“Registering” shall have correlative meanings.

 

“Registration Expenses” has the meaning set forth in Section 4.7.

 



 5 

 

 

“Registration Statement” means any registration statement of the Company filed
with, or to be filed with, the SEC under the rules and regulations promulgated
under the Securities Act, including the related Prospectus, amendments and
supplements to such registration statement, including pre- and post-effective
amendments, and all exhibits and all material incorporated by reference in such
registration statement other than a registration statement (and related
Prospectus) filed on Form S-8 or any successor form thereto.

 

“Remaining Excess Shares” has the meaning set forth in Section 4.1(g)(ii).

 

“Representatives” means, with respect to any Person, any of such Person’s
officers, directors, employees, agents, attorneys, accountants, actuaries,
consultants, equity financing partners or financial advisors or other Person
associated with, or acting on behalf of, such Person.

 

“SEC” means the Securities and Exchange Commission or any successor agency
having jurisdiction under the Securities Act.

 

“Securities Act” means the Securities Act of 1933, as amended, and any successor
thereto, and any rules and regulations promulgated thereunder, all as the same
shall be in effect from time to time.

 

“Selling Equityholders” has the meaning set forth in the Merger Agreement.

 

“Shareholder” means any holder of Company Shares that is or becomes a party to
this Agreement from time to time in accordance with the provisions hereof.

 

“Shelf Registration” means a Registration effected pursuant to Section 4.1.

 

“Shelf Registration Statement” means a Registration Statement of the Company
filed with the SEC on either (i) Form S-3 (or any successor form or other
appropriate form under the Securities Act) or (ii) if the Company is not
permitted to file a Registration Statement on Form S-3, an evergreen
Registration Statement on Form S-1 (or any successor form or other appropriate
form under the Securities Act), in each case for an offering to be made on a
continuous basis pursuant to Rule 415 under the Securities Act (or any similar
rule that may be adopted by the SEC) covering the Registrable Securities, as
applicable.

 



 6 

 

 

“Shelf Suspension” has the meaning set forth in Section 4.1(c).

 

“Shelf Takedown Notice” has the meaning set forth in Section 4.1(g)(iii).

 

“Shelf Takedown Request” has the meaning set forth in Section 4.1(g)(i).

 

“Sponsor” has the meaning set forth in the preamble.

 

“Sponsor Director” means any director designated for nomination by TPG or WLRS.

 

“Sponsor Shelf Registration Statement” has the meaning set forth in Section
4.1(a)(i).

 

“Sponsor Shelf Period” has the meaning set forth in Section 4.1(b)(i).

 

“Staggered Board Amendment” has the meaning set forth in Section 3.1.

 

“Tax” means any tax, charge, fee, levy, penalty or other assessment imposed by
any U.S. federal, state, local or foreign taxing authority, including any
excise, property, income, sales, transfer, margin, franchise, or other tax,
including any interest, penalties or additions attributable thereto.

 

“Tax Proceeding” has the meaning set forth in Section 6.3.

 

“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto and any amendment thereof.

 

“Tagging Holder” has the meaning set forth in Section 5.3.

 

“TPG” means, collectively, New Holdco and each of its Affiliates that is or
becomes a Shareholder hereunder, and each such Person is referred to
individually as a “TPG Group Member”.

 

“TPG Director” has the meaning set forth in Section 3.2(a).

 

“TPG Representative” has the meaning set forth in Section 7.14.

 

“Transaction Proposals” has the meaning given to such term in the Merger
Agreement.

 

“Transfer” means the (a) sale of, offer to sell, contract or agreement to sell,
hypothecate, pledge, encumber, grant of any option to purchase or otherwise
dispose of or agreement to dispose of, directly or indirectly, or establishment
or increase of a put equivalent position or liquidation with respect to or
decrease of a call equivalent position within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended, and the rules and regulations of
the SEC promulgated thereunder with respect to, any security, (b) entry into any
swap or other arrangement that transfers to another, in whole or in part, any of
the economic consequences of ownership of any security, whether any such
transaction is to be settled by delivery of such securities, in cash or
otherwise, or (c) public announcement of any intention to effect any transaction
specified in clause (a) or (b); and “Transferred,” “Transferee” and
“Transferability” shall each have a correlative meaning.

 

“Transferring Holder” has the meaning set forth in Section 5.3.

 

“Treasury Regulations” means the regulations promulgated by the U.S. Department
of the Treasury pursuant to and in respect of provisions of the Code.

 

“Unaffiliated Director” means a director that meets the independence criteria
set forth in Rule 10A-3 under the Exchange Act.

 



 7 

 

 

“Underwritten Offering” means a Registration in which securities of the Company
are sold to an underwriter or underwriters on a firm commitment basis for
reoffering to the public, including any block sale to a financial institution
conducted as an underwritten public offering.

 

“Underwritten Shelf Takedown” has the meaning set forth in Section 4.1(e).

 

“WLRS” means WL Ross Sponsor LLC and each of its Affiliates (other than Invesco
Ltd. or any of its affiliated funds (not managed by WL Ross & Co. LLC) that is
or becomes a Shareholder hereunder.

 

“WLRS Director” has the meaning set forth in Section 3.2(a).

 

Section 1.2            Other Interpretive Provisions.

 

(a)                 The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.

 

(b)               The words “hereof”, “herein”, “hereunder” and similar words
refer to this Agreement as a whole and not to any particular provision of this
Agreement; and any subsection and section references are to this Agreement
unless otherwise specified.

 

(c)                The term “including” is not limiting and means “including
without limitation.”

 

(d)               The captions and headings of this Agreement are for
convenience of reference only and shall not affect the interpretation of this
Agreement.

 

(e)                Whenever the context requires, any pronouns used herein shall
include the corresponding masculine, feminine or neuter forms.

 

Article II
REPRESENTATIONS AND WARRANTIES

 

Except as otherwise set forth in the Merger Agreement (including the disclosure
schedules thereto), each of the parties to this Agreement hereby represents and
warrants to each other party to this Agreement that as of the date such party
executes this Agreement:

 

Section 2.1            Existence; Authority; Enforceability. Such party has the
power and authority to enter into this Agreement and to carry out its
obligations hereunder. Such party is duly organized and validly existing under
the laws of its respective jurisdiction of organization, and the execution of
this Agreement, and the consummation of the transactions contemplated herein,
have been authorized by all necessary action, and no other act or proceeding on
its part is necessary to authorize the execution of this Agreement or the
consummation of any of the transactions contemplated hereby. This Agreement has
been duly executed by it and constitutes its legal, valid and binding
obligations, enforceable against it in accordance with its terms.

 

Section 2.2            Absence of Conflicts. The execution and delivery by such
party of this Agreement and the performance of its obligations hereunder does
not and will not (a) conflict with, or result in the breach of any provision of
the constitutive documents of such party; (b) result in any violation, breach,
conflict, default or event of default (or an event which with notice, lapse of
time, or both, would constitute a default or event of default), or give rise to
any right of acceleration or termination or any additional payment obligation,
under the terms of any contract, agreement or permit to which such party is a
party or by which such party’s assets or operations are bound or affected; or
(c) violate any law applicable to such party.

 



 8 

 

 

Section 2.3            Consents. Other than any consents which have already been
obtained, no consent, waiver, approval, authorization, exemption, registration,
license or declaration is required to be made or obtained by such party in
connection with (a) the execution, delivery or performance of this Agreement or
(b) the consummation of any of the transactions contemplated herein.

 

Article III
GOVERNANCE

 

Section 3.1            Stockholder Support. WLRS shall vote, and shall cause
each of its Affiliates to vote, all of their Company Shares in favor of the
Transaction Proposals.

 

Section 3.2            Board of Directors.

 

(a)                Charter Amendments. It is the intention of the Shareholders
and the Company that the Company be obligated to cooperate with the Shareholders
to cause certain amendments to the Articles of Incorporation, as amended, to be
effected in connection with the Mergers. Accordingly, in the event that the
Mergers are approved but any of the proposed amendments in the related Form of
Amended and Restated Certificate of Incorporation set forth as Exhibit C to the
Merger Agreement and individually set forth as a voting item in the Proxy
Statement (the “Proposed Charter Amendments”) are not, the Company shall, upon
the written request of either Sponsor, cooperate with respect to the calling and
holding of any additional meetings of the stockholders of the Company, and the
preparation, filing and mailing of any additional proxy materials, to seek the
approval of the holders of Common Stock necessary to effect any of the Proposed
Charter Amendments; provided, however that in no event shall the obligation of
the Company set forth in this Section 3.2(a) require the Company to cooperate
with respect to the calling and holding of more than two special meetings of the
Company’s stockholders to effect the Proposed Charter Amendments. The
Shareholders shall vote, and shall cause each of their Affiliates to vote, all
of their Company Shares in favor of any such proposal or action in furtherance
of any Proposed Charter Amendments.

 

(b)               Composition of the Board. The Shareholders and the Company
shall take all Necessary Action to cause the Board of Directors to be comprised
of nine (9) directors, (A) two (2) of whom have been designated by TPG,
initially Christopher Yip and Nathan Wright and thereafter designated pursuant
to Section 3.2(c) of this Agreement (each, a “TPG Director”), (B) two (2) of
whom have been designated by WLRS, initially Wilbur L. Ross, Jr. and one
additional director selected by WLRS and thereafter pursuant to Section 3.2(d)
of this Agreement (each, a “WLRS Director”), provided that (i) subject to the
last sentence of Section 3.2(d), one of the WLRS Directors shall be an
“independent director” under the NASDAQ listing standards and (ii) Wilbur L.
Ross, Jr. shall serve as Chairman of the Board for so long as he remains a
director, (C) one (1) of whom shall be the Chief Executive Officer, initially
David Bradley, and (D) four (4) of whom shall be Unaffiliated Directors
immediately following the completion of the Mergers, initially Dan Smith,
Kenneth Burke, and the remaining directors shall be designated by WLRS prior to
the Closing Date, subject to the consent of TPG, not to be unreasonably withheld
conditioned or delayed.

 



 9 

 

 

(i)                 In the event that the Proposed Charter Amendment to divide
the Board of Directors into three classes is not approved in connection with the
Mergers (the “Staggered Board Amendment”), the Shareholders and the Company
shall take all Necessary Action to cause the foregoing directors to be divided
into the two existing classes of directors, each of which directors shall serve
for staggered two-year terms as follows:

 

(A)             the class I directors shall include: one (1) TPG Director, one
(1) WLRS Director and two (2) Unaffiliated Directors (one appointed by TPG and
one appointed by WLRS); and

 

(B)              the class II directors shall include: one (1) TPG Director, one
(1) WLRS Director, the Chief Executive Officer and two (2) Unaffiliated
Directors (one appointed by TPG and one appointed by WLRS).

 

(ii)               In the event that the Staggered Board Amendment is approved
in connection with the Mergers or at a subsequent shareholder meeting called in
accordance with Section 3.2(a), upon the effectiveness of the Staggered Board
Amendment, the Shareholders and the Company shall take all Necessary Action to
cause the foregoing directors to be divided into three classes of directors,
each of which directors shall serve for staggered three year-terms as follows:

 

(A)             the class I directors shall include: one (1) TPG Director, one
(1) Unaffiliated Director and the Chief Executive Officer;

 

(B)              the class II directors shall include: one (1) TPG Director, one
(1) WLRS Director and one (1) Unaffiliated Director; and

 

(C)              the class III directors shall include: one (1) WLRS Director
and two (2) Unaffiliated Directors.

 

The initial term of the class I directors shall expire immediately following the
Company’s 2016 annual meeting of stockholders at which directors are elected.
The initial term of the class II directors shall expire immediately following
the Company’s 2017 annual meeting of stockholders at which directors are
elected. The initial term of the class III directors, if any, shall expire
immediately following the Company’s 2018 annual meeting at which directors are
elected.

 

(c)                TPG Representation. For so long as TPG holds at least the
percentage of Common Stock (on a fully diluted basis, including equity
securities exercisable into Common Stock and the Founder Shares) shown below,
the Company shall, and the Sponsors shall take all Necessary Action to, include
in the slate of nominees recommended by the Board of Directors for election as
directors at each applicable annual or special meeting of shareholders at which
directors are to be elected that number of individuals designated by TPG that,
if elected, will result in TPG having the number of directors serving on the
Board of Directors that is shown below.

 



 10 

 

 

Percent of Common Stock Owned  Number of TPG Directors 7.5% or greater  2 3% or
greater, up to 7.5%  1

 

(d)               WLRS Representation. For so long as WLRS holds at least the
percentage of Common Stock (on a fully diluted basis, including equity
securities exercisable into Common Stock) shown below, the Company shall, and
the Sponsors shall take all Necessary Action to, include in the slate of
nominees recommended by the Board of Directors for election as directors at each
applicable annual or special meeting of shareholders at which directors are to
be elected that number of individuals designated by WLRS that, if elected, will
result in WLRS having the number of directors serving on the Board of Directors
that is shown below. In the event that WLRS shall be entitled to designate only
one director, such director may be, but shall not be required to be, an
“independent director” under the NASDAQ listing standard.

 

Percent of Common Stock Owned  Number of WLRS Directors 7.5% or greater  2 3% or
greater, up to 7.5%  1

 

(e)                Unaffiliated Directors. Following the closing of the Merger,
the nomination of Unaffiliated Directors at subsequent annual meetings will be
the responsibility of the Nominating and Governance Committee of the Board of
Directors.

 

(f)                Decrease in Directors. Upon any decrease in the number of
directors that a Sponsor is entitled to designate for nomination to the Board of
Directors, such Sponsor shall take all Necessary Action to cause the appropriate
number of Sponsor Directors to offer to tender their resignation, effective as
of the Company’s next annual meeting. If such resignation is then accepted by
the Board of Directors, the Company and the Sponsors shall take all Necessary
Action to cause the authorized size of the Board of Directors to be reduced
accordingly. For the avoidance of doubt, any Sponsor Director resigning pursuant
to this Section 3.2(f) shall be permitted to continue serving as a Sponsor
Director until the Company’s next annual meeting.

 

(g)               Removal; Vacancies. Except as provided in Section 3.2(f), and
subject to the Articles of Incorporation, (i) each Sponsor shall have the
exclusive right to remove its designees from the Board of Directors, and the
Company and the Sponsors shall take all Necessary Action to cause the removal of
any such designee at the request of the designating Sponsor and (ii) each
Sponsor shall have the exclusive right to designate directors for election to
the Board of Directors to fill vacancies created by reason of death, removal or
resignation of its designees to the Board of Directors, and the Company and the
Sponsors shall take all Necessary Action to cause any such vacancies to be
filled by replacement directors designated by such designating Sponsor as
promptly as reasonably practicable. For the avoidance of doubt and
notwithstanding anything to the contrary in this paragraph, no Sponsor shall
have the right to designate a replacement director, and the Company and the
Sponsors shall not be required to take any action to cause any vacancy to be
filled by any such designee, to the extent that election or appointment of such
designee to the Board of Directors would result in a number of directors
designated by such Sponsor in excess of the number of directors that such
Sponsor is then entitled to designate for membership on the Board of Directors
pursuant to this Agreement.

 



 11 

 

 

(h)               Additional Unaffiliated Directors. For so long as any Sponsor
has the right to designate at least one (1) director for nomination under this
Agreement, the Company will take all Necessary Action to ensure that the number
of directors serving on the Board of Directors shall not exceed nine (9);
provided, that the number of directors may be increased if necessary to satisfy
the requirements of applicable laws and stock exchange regulations.

 

(i)                 Committees. Subject to applicable laws and stock exchange
regulations, each of TPG and WLRS shall have the right to have a representative
appointed to serve on each committee of the Board of Directors other than the
audit committee for so long as such Sponsor has the right to designate at least
one (1) director for election to the Board of Directors. The Shareholders and
the Company shall take all Necessary Action to cause the initial composition of
certain committees of the Board of Directors to be agreed between WLRS, the
Company and TPG prior to the Closing.

 

(j)                 Reimbursement of Expenses. The Company shall reimburse the
directors for all reasonable out-of-pocket expenses incurred in connection with
their attendance at meetings of the Board of Directors and any committees
thereof, including travel, lodging and meal expenses.

 

(k)               Indemnification Agreements; D&O Insurance; Indemnification
Priority. On or prior to the date of this Agreement the Company shall, and shall
cause each WLR Company (to be defined in the Indemnification Agreement) to,
execute and deliver to each Sponsor Director serving as a director of the
Company as of the date hereof, an Indemnification Agreement. From and after the
date hereof, simultaneously with any person becoming a Sponsor Director, the
Company shall, and shall cause each WLR Company to, execute and deliver to each
such Sponsor Director an Indemnification Agreement dated the date such Sponsor
Director becomes a director of the Company. The Company shall obtain, on
commercially reasonable terms and following consultation with TPG, director and
officer indemnity insurance that is customary for similarly-situated companies
and sufficient, in each case to TPG’s reasonable satisfaction. The Company
hereby acknowledges that any director, officer or other indemnified person
covered by any such indemnity insurance policy (any such Person, an
“Indemnitee”) may have certain rights to indemnification, advancement of
expenses and/or insurance provided by any of the Sponsors and certain of their
respective Affiliates (collectively, the “Fund Indemnitors”). The Company hereby
agrees (i) that the Company and its subsidiaries shall be the indemnitors of
first resort (i.e., their respective obligations to an Indemnitee shall be
primary and any obligation of any Fund Indemnitor to advance expenses or to
provide indemnification for the same expenses or liabilities incurred by
Indemnitee shall be secondary) and the obligation of the Company and its
subsidiaries to indemnify and advance expenses to an Indemnitee shall be joint
and several, and (ii) the Company irrevocably waives, relinquishes and releases
the Fund Indemnitors from any and all claims against the Fund Indemnitors for
contribution, subrogation or any other recovery of any kind in respect thereof.
The Company further agrees that no advancement or payment by the Fund
Indemnitors on behalf of an Indemnitee with respect to any claim for which such
Indemnitee has sought indemnification from the Company or any of its
subsidiaries, as the case may be, shall affect the foregoing and the Fund
Indemnitors shall have a right of contribution and/or be subrogated to the
extent of such advancement or payment to all of the rights of recovery of such
Indemnitee against the Company or any of its subsidiaries, as the case may be.

 



 12 

 

 

Section 3.3            Voting Agreement. Each of the Company and the Sponsors
agrees not to take any actions that would affect the provisions of this
Agreement and the intention of the parties with respect to the composition of
the Board of Directors as herein stated. Each Sponsor agrees to cast all votes
to which such Sponsor is entitled in respect of its Company Shares, whether at
any annual or special meeting, by written consent or otherwise, so as to cause
to be elected to the Board of Directors those individuals designated in
accordance with this Article III and to otherwise effect the intent of this
Article III. Each Sponsor agrees not to take action to remove each other’s
director nominees from office pursuant to Section 5.4 of the Articles of
Incorporation unless such removal is for cause.

 

Section 3.4            Standstill Agreement.

 

(a)                Each Sponsor agrees that, until three (3) months after the
date that such Sponsor no longer maintains the right to nominate two directors
pursuant to Section 3.2(c) or Section 3.2(d), as the case may be, without the
prior written approval of at least a majority of the members of the Board of
Directors, such Sponsor shall not, and shall cause its controlled Affiliates not
to (other than, in the case of TPG, any Non-Private Equity Business of TPG or
its Affiliates), directly or indirectly:

 

(i)                 acquire, agree to acquire, propose or offer to acquire, or
facilitate the acquisition of, any Company Shares (other than acquisitions
involving no more than 3% of the fully-diluted voting power of the Common
Stock), other than as a result of any stock split, stock dividend or subdivision
of Company Shares or in connection with any of the transactions contemplated by
the Merger Agreement, including the Equity Financing (as defined therein);

 

(ii)               deposit any Common Stock into a voting trust or similar
contract or subject any Company Shares to any voting agreement, pooling
arrangement or similar arrangement or other contract, or grant any proxy with
respect to any Common Stock;

 

(iii)             other than in connection with any matter recommended by the
Board of Directors, enter, agree to enter or propose or offer to enter into any
merger, business combination, recapitalization, restructuring, change in control
transaction or other similar extraordinary transaction involving the Company or
any of its subsidiaries or an acquisition of 10% or more of the assets of the
Company and its subsidiaries;

 

(iv)             other than in connection with any matter recommended by the
Board of Directors, make or participate or engage in (subject to Section
3.4(b))), any “solicitation” of “proxies” (as such terms are defined under
Regulation 14A under the Exchange Act, disregarding clause (iv) of Rule
14a-1(l)(2) and including any otherwise exempt solicitation pursuant to Rule
14a-2(b)) to vote any Common Stock;

 



 13 

 

 

(v)               publicly disclose any intention, plan, arrangement or other
contract prohibited by, or inconsistent with, the foregoing;

 

(vi)             advise or knowingly assist or knowingly encourage or enter into
any negotiations or agreements or other contracts with any other persons in
connection with the foregoing; or

 

(vii)           with respect to any of the foregoing, (x) form, join or in any
way participate in (subject to Section 3.4(b)) a “group” (within the meaning of
Section 13(d)(3) of the Exchange Act and the rules and regulations thereunder)
with respect to any Common Stock; (y) call, or seek to call, a meeting of the
stockholders of the Company or initiate any stockholder proposal for action by
stockholders of the Company with respect to any of the foregoing or (z) directly
or indirectly, take any action that would reasonably be expected to require the
Company to make a public announcement regarding the possibility of a business
combination, merger, sale of assets or other type of transaction or matter
described in this Section 3.4.

 

(b)               Notwithstanding the foregoing provisions of this Section 3.4,
the foregoing provisions shall not, and are not intended to:

 

(i)                 prohibit a Sponsor or its controlled Affiliates from
privately communicating with, including making any offer or proposal to, the
Board of Directors;

 

(ii)               restrict in any manner how a Sponsor or its controlled
Affiliates vote their Common Stock or other Company securities, except as
provided in Section 3.3;

 

(iii)             restrict the manner in which any TPG Director or WLRS
Director, as the case may be, may (A) vote on any matter submitted to the Board
of Directors or the stockholders of the Company, (B) participate in
deliberations or discussions of the Board of Directors (including making
suggestions or raising issues to the Board) in his or her capacity as a member
of the Board of Directors, or (C) take actions required by his or her exercise
of legal duties and obligations as a member of the Board of Directors or refrain
from taking any action prohibited by his or her legal duties and obligations as
a member of the Board of Directors, provided that foregoing shall not limit
Sponsor's obligations hereunder; or

 

(iv)             restrict any Sponsor or any of its Permitted Transferees from
selling or transferring any of their Company Shares to any Permitted Transferees
of such Sponsor or any successor of such Sponsor that, in any such case, agrees
to be bound by the provisions contained in this Agreement.

 

(c)                Each of the parties hereto acknowledges and agrees that, if
the Board of Directors (or the applicable subsidiary board of directors or
equivalent) resolves to engage in a formal process to sell the Company or any of
its subsidiaries or any of their material assets, then the Company shall provide
each Sponsor that is subject to the provisions of Section 3.4(a) with an
invitation to participate in such process, on substantially the same basis
generally applicable to other participants in such process, in accordance with
and subject to the rules and procedures of such process put in place by the
Board of Directors (or the applicable subsidiary board of directors or
equivalent); provided, however, that the restrictions set forth in Section
3.4(a) shall not be suspended or waived pursuant to this Section 3.4(d) if such
Sponsor took any action in violation of Section 3.4(a) to cause the Board of
Directors (or the applicable subsidiary board of directors or equivalent) to
engage in such process to sell the Company or any of its subsidiaries or any of
their material assets.

 



 14 

 

 

Section 3.5            Sharing of Information. To the extent permitted by
antitrust, competition or any other applicable law, each Shareholder agrees and
acknowledges that the directors designated by TPG and WLRS may share
confidential, non-public information (“Confidential Information”) about the
Company and its subsidiaries with TPG and WLRS, respectively. Each Shareholder
recognizes that it, or its Affiliates and Representatives, has acquired or will
acquire Confidential Information the use or disclosure of which could cause the
Company substantial loss and damages that could not be readily calculated and
for which no remedy at law would be adequate. Accordingly, each Shareholder
covenants and agrees with the Company that it will not (and will cause its
respective Affiliates and Representatives not to) at any time, except with the
prior written consent of the Company, directly or indirectly, disclose any
Confidential Information known to it, unless (i) such information becomes known
to the public through no fault of such Shareholder, (ii) disclosure is required
by applicable law or court of competent jurisdiction or requested by a
governmental agency, provided that such Shareholder promptly notifies the
Company of such disclosure and takes reasonable steps to minimize the extent of
any such required disclosure, (iii) such information was available or becomes
available to such Shareholder before, on or after the date hereof, without
restriction, from a source (other than the Company) without any breach of duty
to the Company or (iv) such information was independently developed by the
Shareholder or its representatives without the use of the Confidential
Information. Notwithstanding anything herein to the contrary, nothing in this
Agreement shall prohibit a Shareholder from disclosing Confidential Information
to any Affiliate, Representative, limited partner, member or shareholder of such
Shareholder; provided, that such Shareholder shall be responsible for any breach
of this Section 3.5 by any such person.

 

Article IV
REGISTRATION RIGHTS

 

Section 4.1            Shelf Registration.

 

(a)                Filing.

 

(i)                 As promptly as practicable following the completion of the
Mergers, but in any event within fifteen (15) days following the Mergers, the
Company shall file with the SEC a Shelf Registration Statement relating to the
offer and sale of all Registrable Securities owned by TPG, WLRS and any
Permitted Transferees of TPG and WLRS who are Holders of Registrable Securities
within seven (7) days following the Mergers (the “Sponsor Shelf Registration
Statement”). As promptly as practicable thereafter, the Company shall use its
reasonable best efforts to cause such Sponsor Shelf Registration Statement to
become effective under the Securities Act. TPG, WLRS and any Permitted
Transferee with Registrable Securities to be included in the Shelf Registration
Statement shall furnish to the Company such information in writing as the
Company may reasonably request for inclusion in the Sponsor Shelf Registration
Statement.

 



 15 

 

 

(ii)               As promptly as practicable following the completion of the
Mergers, but in any event within fifteen (15) days following the Mergers, the
Company shall file with the SEC a Shelf Registration Statement relating to the
primary offer and sale of a number of shares of Common Stock that is no less
than the number of Excess Shares calculated in accordance with Section 2.3(b)
and Section 2.9 of the Merger Agreement (such Shelf Registration Statement, the
“Excess Share Shelf Registration Statement”). As promptly as practicable
thereafter, the Company shall use its reasonable best efforts to cause such
Excess Share Shelf Registration Statement to become effective under the
Securities Act.

 

(b)               Continued Effectiveness.

 

(i)                 The Company shall use its reasonable best efforts to keep
such Sponsor Shelf Registration Statement continuously effective under the
Securities Act in order to permit the Prospectus forming a part thereof to be
usable by Holders until the date as of which all Registrable Securities have
been sold pursuant to the Sponsor Shelf Registration Statement or another
Registration Statement is filed under the Securities Act (but in no event prior
to the applicable period referred to in Section 4(a)(3) of the Securities Act
and Rule 174 thereunder) (such period of effectiveness, the “Sponsor Shelf
Period”). Subject to Section 4.1(c), the Company shall not be deemed to have
used its reasonable best efforts to keep the Sponsor Shelf Registration
Statement effective during the Sponsor Shelf Period if the Company voluntarily
takes any action or omits to take any action that would result in Holders of the
Registrable Securities covered thereby not being able to offer and sell any
Registrable Securities pursuant to such Sponsor Shelf Registration Statement
during the Sponsor Shelf Period, unless such action or omission is required by
applicable law

 

(ii)               The Company shall use its reasonable best efforts to keep the
Excess Share Shelf Registration Statement continuously effective under the
Securities Act in order to permit the Prospectus forming a part thereof to be
usable by the Company until the Company has satisfied all payment obligations
due to the Selling Equityholders under Section 2.3(b) and Section 2.9 of the
Merger Agreement with respect to the Excess Shares (such period of
effectiveness, the “Excess Share Shelf Period”). Subject to Section 4.1(c), the
Company shall not be deemed to have used its reasonable best efforts to keep the
Excess Share Shelf Registration Statement effective during the Excess Share
Shelf Period if the Company voluntarily takes any action or omits to take any
action that would result in the Company not being able to offer and sell any
shares of Common Stock pursuant to such Excess Share Shelf Registration
Statement when required pursuant to Section 2.9 of the Merger Agreement during
the Excess Share Shelf Period, unless such action or omission is required by
applicable law.

 

(c)                Subsequent Shelf Registration. If any Shelf Registration
Statement ceases to be effective under the Securities Act for any reason at any
time during the Sponsor Shelf Period or Excess Share Shelf Period, as applicable
(and either such period, a “Shelf Period”), the Company shall use its reasonable
best efforts to as promptly as is reasonably practicable cause such Shelf
Registration Statement to again become effective under the Securities Act
(including obtaining the prompt withdrawal of any order suspending the
effectiveness of such Shelf Registration Statement), and shall use its
reasonable best efforts to as promptly as is reasonably practicable amend such
Shelf Registration Statement in a manner reasonably expected to result in the
withdrawal of any order suspending the effectiveness of such Shelf Registration
Statement or file an additional registration statement (a “Subsequent Shelf
Registration”) for (x) in the case of the Sponsor Shelf Registration Statement,
an offering to be made on a delayed or continuous basis pursuant to Rule 415 of
the Securities Act registering the resale from time to time by the Holders
thereof of all securities that are Registrable Securities as of the time of such
filing or (y) in the case of the Excess Share Shelf Registration Statement, a
primary offering of Excess Shares by the Company in an amount calculated in
accordance with Section 2.3(b) and Section 2.9 of the Merger Agreement. If a
Subsequent Shelf Registration is filed, the Company shall use its reasonable
best efforts to (i) cause such Subsequent Shelf Registration to become effective
under the Securities Act as promptly as is reasonably practicable after the
filing thereof and (ii) keep such Subsequent Shelf Registration continuously
effective and usable until the end of the Sponsor Shelf Period or Excess Share
Shelf Period, as the case may be. Any such Subsequent Shelf Registration shall
be a registration statement on Form S-3 or Form S-1 to the extent that the
Company is eligible to use such form. Otherwise, such Subsequent Shelf
Registration shall be on another appropriate form and shall provide for the
registration of such Registrable Securities or Excess Shares for resale by the
Holders in accordance with any reasonable method of distribution elected by the
Sponsors or for sale by the Company, as the case may be.

 



 16 

 

 

(d)               Suspension of Registration. If the continued use of Sponsor
Shelf Registration Statement or Excess Share Shelf Registration Statement at any
time would require the Company to make an Adverse Disclosure, the Company may,
upon giving prompt prior written notice of such action to the Holders and the
TPG Representative, suspend use of any such Shelf Registration Statements (a
“Shelf Suspension”); provided, however, that the Company shall not be permitted
to exercise a Shelf Suspension (i) more than one time during any twelve
(12)-month period, or (ii) for a period exceeding thirty (30) days on any one
occasion. In the case of a Shelf Suspension, upon receipt of the notice referred
to above, (a) the Holders agree to suspend use of the applicable Prospectus and
any Issuer Free Writing Prospectuses in connection with any sale or purchase of,
or offer to sell or purchase, Registrable Securities and (b) the Selling
Equityholders agree to suspend any obligations of Parent to issue Common Stock
pursuant to Section 2.9 for the period of the Shelf Suspension. The Company
shall immediately notify the Holders and the Selling Equityholders upon the
termination of any Shelf Suspension, amend or supplement the Prospectus or any
Issuer Free Writing Prospectuses, if necessary, so it does not contain any
untrue statement or omission and furnish to the Holders such numbers of copies
of the Prospectus as so amended or supplemented or any Issuer Free Writing
Prospectus as the Holders may reasonably request. The Company shall, if
necessary, supplement or make amendments to any Shelf Registration Statement, if
required by the registration form used by the Company for the Shelf Registration
or by the instructions applicable to such registration form or by the Securities
Act or the rules or regulations promulgated thereunder or as may reasonably be
requested by the Holders of a majority of the Registrable Securities then
outstanding.

 

(e)                Underwritten Offering. If any Sponsor, in consultation with
each other Sponsor, so elects, an offering of Registrable Securities under a
Shelf Registration Statement shall be in the form of an Underwritten Offering
(each such offering, an “Underwritten Shelf Takedown”), and the Company shall
amend or supplement the Shelf Registration Statement for such purpose. The
participating Sponsors shall have the right to select the managing underwriter
or underwriters to administer such offering; provided that such managing
underwriter or underwriters shall be reasonably acceptable to the Company and
each Sponsor.

 



 17 

 

 

(f)                Limits on Underwritten Shelf Takedowns. Subject to the other
limitations contained in this Agreement, each Sponsor is entitled to initiate a
total of four (4) Underwritten Shelf Takedowns with respect to its Registrable
Securities in any twelve (12)-month period for which such Sponsor submits a
Shelf Takedown Request (as defined below); provided that no Underwritten Shelf
Takedown may be initiated unless the aggregate value of the Registrable
Securities to be offered in such offering is at least $40 million.

 

(g)               Shelf Takedowns.

 

(i)                 At any time during which the Company has an effective Shelf
Registration Statement with respect to a Sponsor’s Registrable Securities, by
notice to the Company specifying the intended method or methods of disposition
thereof, such Sponsor may make a written request (a “Shelf Takedown Request”) to
the Company to effect an offering of such Registrable Securities, including an
Underwritten Shelf Takedown, of all or a portion of such Sponsor’s Registrable
Securities that are covered by such Shelf Registration Statement, and as soon as
practicable the Company shall amend or supplement the Shelf Registration
Statement for such purpose.

 

(ii)               If at any time and from time to time any Sponsor issues a
Shelf Takedown Request, then the Company shall use reasonable best efforts to
include in such Underwritten Shelf Takedown, a number of shares of Common Stock
at least equal to the number of Excess Shares that have not yet been issued by
the Company in accordance with this Agreement or otherwise settled through
payment to the Selling Equityholders in accordance with Section 2.9(c)(i) or
Section 2.9(d)(i) of the Merger Agreement (the “Remaining Excess Shares”), which
shall be issued by the Company and sold in the Underwritten Shelf Takedown with
all other equity securities included in the proposed Underwritten Shelf
Takedown. The Company shall remit the gross proceeds thereof (less any
underwriting discounts and commissions) relating to the number of any Remaining
Excess Shares actually sold by the Company in any such Underwritten Shelf
Takedown to the Selling Equityholders in accordance with Section 2.9 of the
Merger Agreement.

 

(iii)             Promptly upon receipt of a Shelf Takedown Request (but in no
event more than two (2) Business Days thereafter) for any Underwritten Shelf
Takedown, the Company shall deliver a notice (a “Shelf Takedown Notice”) to each
other Holder with Registrable Securities covered by the applicable Registration
Statement, or to all other Holders if such Registration Statement is
undesignated (each a “Potential Takedown Participant”). The Shelf Takedown
Notice shall offer each such Potential Takedown Participant the opportunity to
include in any Underwritten Shelf Takedown that number of Registrable Securities
as each such Holder may request in writing. The Company shall include in the
Underwritten Shelf Takedown all such Registrable Securities with respect to
which the Company has received written requests for inclusion therein within
three (3) Business Days after the date that the Shelf Takedown Notice has been
delivered. Each such Holder’s request to participate in an Underwritten Shelf
Takedown shall be binding on such Holder; provided, that each such Potential
Takedown Participant that elects to participate may condition its participation
on the Underwritten Shelf Takedown being completed within ten (10) Business Days
of its acceptance at a price per share (after giving effect to any underwriters’
discounts or commissions) to such Holder of not less than ninety percent (90%)
of the closing price for the shares on their principal trading market on the
Business Day immediately prior to such Holder’s election to participate.

 



 18 

 

 

 

(iv)             Other than with respect to its obligations to conduct an Early
Trigger Offering or Outside Date Offering pursuant to Section 4.1(g), the
Company shall not be obligated to take any action to effect any Underwritten
Shelf Takedown if an Underwritten Shelf Takedown was consummated within the
preceding forty-five (45) days (unless otherwise consented to by the Company’s
Board of Directors).

 

(h)               Additional Required Underwritten Offerings.

 

(i)                 Upon the first Business Day (the “Early Trigger Date”) on
which the volume-weighted average trading price of the Common Stock for any 20
trading days in any 30 trading day period exceeds $15.00 per share, subject to
adjustment in accordance with Section 2.9(e) (the “Early Payment Target Price”),
if the Company elects to conduct an Early Trigger Offering pursuant to Section
2.9(c)(ii) of the Merger Agreement, the Company shall use reasonable efforts to
promptly sell in an Underwritten Offering a number of shares of Common Stock at
least equal to the number of any Remaining Excess Shares, and remit the gross
proceeds thereof (less any underwriting discounts and commissions) relating to
any Remaining Excess Shares sold in such Underwritten Offering to the Selling
Equityholders (the “Early Trigger Offering Proceeds”); provided, however, that
without the written consent of New Holdco, on behalf of the Selling
Equityholders, the Company shall not issue shares in any Early Trigger Offering
at a gross price per share less than the Early Payment Target Price. In the
event that the Company is unable to issue in any Early Trigger Offering the full
amount of Remaining Excess Shares at the time of the Early Trigger Offering,
then the Company’s payment obligations with respect to any Remaining Excess
Shares following the Early Trigger Offering shall continue and the provisions of
this Section 4.2(g)(i) shall apply to such future Early Trigger Offerings.

 

(ii)               If, on June 30, 2021 (the “Outside Date”), the number of
Remaining Excess Shares is greater than zero, then if the Company elects to
conduct an Outside Date Offering pursuant to Section 2.9(d)(ii) of the Merger
Agreement, the Company shall use reasonable best efforts to promptly sell in an
Underwritten Offering a number of shares of Common Stock at least equal to the
number of any Remaining Excess Shares, and remit the gross proceeds thereof
(less any underwriting discounts and commissions) relating to any Remaining
Excess Shares sold in such Underwritten Offering to the Selling Equityholders in
accordance with Section 2.9 of the Merger Agreement (the “Outside Date Offering
Proceeds”). In the event that the Company is unable to issue in any Outside Date
Offering the full amount of Remaining Excess Shares at the time of the Outside
Date Offering, then the Company’s payment obligations with respect to any
Remaining Excess Shares following the Outside Date Offering as determined by the
Company in its reasonable discretion shall continue and the provisions of this
Section 4.2(g)(ii) shall apply to such future Outside Date Offerings.

 

(i)                 Priority of Securities Sold Pursuant to Shelf Registrations.
If the managing underwriter or underwriters of a proposed Underwritten Offering
of the Registrable Securities and any Remaining Excess Shares included in a
Shelf Registration advise the Board of Directors in writing that, in its or
their opinion, the aggregate number of securities requested to be included in an
Underwritten Shelf Takedown pursuant to Section 4.1(g) and required to be
included pursuant to this Agreement with respect to any Remaining Excess Shares
exceeds the number which can be sold in such Underwritten Shelf Takedown without
being likely to have a significant adverse effect on the price, timing or
distribution of the securities offered, or the market for the securities
offered, the number of shares of Common Stock to be included in such
Underwritten Shelf Takedown shall be allocated pro rata among the Holders
seeking to participate in such Underwritten Shelf Takedown and the Company with
respect to any Remaining Excess Shares required to be included in such
Underwritten Shelf Takedown pursuant to Section 4.1(g)(ii) (based on the
relative number of Registrable Securities requested to be included in such
Underwritten Shelf Takedown and Remaining Excess Shares required to be included
in the such Underwritten Shelf Takedown pursuant to Section 4.1(g)(ii)), to the
extent necessary to reduce the total number of shares of Common Stock to be
included in such Underwritten Shelf Takedown to the number recommended by the
managing underwriter or underwriters; provided, however, that to the extent any
shares of Common Stock to be included in the Underwritten Shelf Takedown would
be allocated to TPG pursuant to this sentence, and there are Remaining Excess
Shares which have not been included in the Underwritten Shelf Takedown, then the
Remaining Excess Shares shall be substituted for such number of share of Common
Stock allocated to TPG.

 



 19 

 

 

(j)                 In the event that a Holder requests to participate in a
Registration pursuant to this Section 4.1 in connection with a distribution of
Registrable Securities to its partners or members, the Registration shall
provide for resale by such partners or members, if requested by the Holder.

 

Section 4.2            Piggyback Rights.

 

(a)                Participation. If the Company at any time proposes to conduct
an Underwritten Offering of its equity securities for its own account or for the
account of any other Persons (other than an offering and sale to employees or
directors of the Company pursuant to any employee stock plan or other employee
benefit plan arrangement) (an “Issuer Public Sale”), then, as soon as
practicable (but in no event less than fifteen (15) days prior to the proposed
date of such Issuer Public Sale), the Company shall give written notice (a
“Piggyback Notice”) of such proposed Issuer Public Sale to all the Holders of
Registrable Securities. The Piggyback Notice shall offer Holders of Registrable
Securities the opportunity to include in such Issuer Public Sale the number of
Registrable Securities as they may request in writing; provided that each
Piggyback Request (as defined below) must include at least a number of
Registrable Securies equal to the lesser of (a) Registrable Securities with an
aggregate value of at least $10 million at the time of such Piggyback Request
and (b) all of such Holder’s remaining Registrable Securities, unless such
Holder is otherwise permitted to sell its Registrable Securities pursuant to
Rule 144 under the Securities Act without volume limitations or other
restrictions on Transfer thereunder. The Company shall use commercially
reasonable efforts to include in each such Issuer Public Sale such Registrable
Securities for which the Company has received written requests for inclusions
therein (“Piggyback Request”) within three (3) Business Days after sending the
Piggyback Notice. Each Holder of Registrable Securities shall be permitted to
withdraw all or part of such Holder’s Registrable Securities from an Issuer
Public Sale, and such Holder shall continue to have the right to include any
Registrable Securities in any subsequent Issuer Public Sale, all upon the terms
and conditions set forth herein; provided that such withdrawal request must be
made in writing prior to the initial offer of securities in the Issuer Public
Sale.

 



 20 

 

 

(b)               If at any time and from time to time the Company proposes to
conduct an Issuer Public Sale and any Sponsor elects to participate in such
Issuer Public Sale by delivering a Piggyback Request in accordance with the
terms of Section 4.2(a), then the Company shall be obligated to use reasonable
best efforts to include in such Issuer Public Sale any Remaining Excess Shares,
which shall be issued by the Company and sold in the Issuer Public Sale with all
other equity securities included in the Issuer Public Sale in accordance with
the provisions of this Section 4; including the pro rata requirements under
Section 4.2(i). The Company shall remit the gross proceeds thereof (less any
underwriting discounts and commissions) relating to the number of any Remaining
Excess Shares actually sold by the Company in any such Issuer Public Sale in
accordance with Section 2.9 of the Merger Agreement.

 

(c)                Priority of Piggyback. If the managing underwriter or
underwriters of any Issuer Public Sale informs the Company and the participating
Holders of Registrable Securities in writing that, in its or their opinion, the
number of securities which such Holders and any other Persons intend to include
in such offering, including any Remaining Excess Shares required to be included
in such Issuer Public Sale pursuant to this Agreement, exceeds the number which
can be sold in such offering without being likely to have a significant adverse
effect on the price, timing or distribution of the securities offered or the
market for the securities offered, then the securities to be included in such
Registration shall be (i) first, one hundred percent (100%) of the securities
that the Company, proposes to sell, and (ii) second, and only if all of the
securities referred to in clause (i) have been included, one hundred percent
(100%) of any Remaining Excess Shares required to be included in such Issuer
Public Sale, (iii) third, and only if all the securities referred to in clauses
(i) and (ii) have been included, the number of Registrable Securities that, in
the opinion of such managing underwriter or underwriters, can be sold without
having such adverse effect, with such number to be allocated pro rata among the
Holders that have requested to participate in such Registration based on the
relative number of Registrable Securities requested to be included therein then
held by each such Holder and (iv) fourth, and only if all of the Registrable
Securities referred to in clauses (i), (ii) and (iii) have been included in such
Registration, any other securities eligible for inclusion in such Issuer Public
Sale; provided that with respect to any underwritten offering of shares of
common stock issued in the Equity Financing requested by holders of such shares
(the “PIPES Holders”) in accordance with their registration rights agreement (a
“PIPES Underwritten Offering”) then the securities to be included in such
Registration shall be (i) first, the number of shares requested to be included
in such PIPES Underwritten Offering by the PIPES Holders and any other Holders
pursuant to a Piggyback Request and any Remaining Excess Shares required to be
included in such PIPES Underwritten Offering that, in the opinion of such
managing underwriter or underwriters, can be sold without having such adverse
effect, with such number to be allocated pro rata among the PIPES Holders and
Holders that have requested to participate in such Registration based on the
relative number of securities requested to be included therein then held by each
such holder or required to be included therein with respect to the Remaining
Excess Shares and (ii)second, and only if all of the securities referred to in
clauses (i) and (ii) have been included in such Registration, any other
securities eligible for inclusion in such Issuer Public Sale.

 

 21 

 



 

Section 4.3            Black-out Periods.

 

(a)                Black-out Periods for Issuer Public Sales. In the event of an
Issuer Public Sale of the Company’s equity securities in an Underwritten
Offering, the Holders of Registrable Securities agree, if requested by the
managing underwriter or underwriters in such Underwritten Offering, not to
effect any public sale or distribution of any securities (except, in each case,
as part of the applicable Underwritten Offering, if permitted) that are the same
as or similar to those being offered in such Issuer Public Sale, or any
securities convertible into or exchangeable or exercisable for such securities,
and agree to become bound by and execute and deliver a lock-up agreement with
respect to such restrictions, during the period beginning seven (7) days before
and ending ninety (90) days (or such lesser periods as may be permitted by the
Company or such managing underwriter or underwriters) after, the date of the
final Prospectus relating to such Underwritten Offering, to the extent timely
notified in writing by the Company or the managing underwriter or underwriters;
provided that such restrictions shall not apply to (i) securities acquired in
the public market subsequent to the Underwritten Offering, (ii)
distributions-in-kind to a Holder’s partners or members or (iii) Transfers to
Affiliates, but only if such Affiliates agree to be bound by the restrictions
herein.

 

(b)               Black-out Period for Shelf Registrations. In the case of a
Registration of Registrable Securities pursuant to Section 4.1 for an
Underwritten Offering, the Company and each Holder of Registrable Securities
shall, if requested by the Holders holding a majority of the Registrable
Securities to be included in such Registration or the managing underwriter or
underwriters, not effect any public sale or distribution of any securities which
are the same as or similar to those being registered, or any securities
convertible into or exchangeable or exercisable for such securities, and, in the
case of each such Holder, agree to become bound by and execute and deliver a
lock-up agreement with respect to such restrictions, during the period beginning
seven (7) days before, and ending ninety (90) days (or such lesser periods as
may be permitted by such Holders or such managing underwriter or underwriters)
after, the date of the final Prospectus relating to such Underwritten Offering,
to the extent timely notified in writing by a Holder of Registrable Securities
covered by such Registration Statement or the managing underwriter or
underwriters. Notwithstanding the foregoing, the Company may effect a public
sale or distribution of securities of the type described above and during the
periods described above if such sale or distribution is made pursuant to
Registrations on Form S-4 or S-8 or any successor form to such Forms or as part
of any Registration of securities for offering and sale to employees or
directors of the Company pursuant to any employee stock plan or other employee
benefit plan arrangement. If requested by such Holders or such managing
underwriter or underwriters, the Company shall use its reasonable best efforts
to obtain from each Holder of restricted securities of the Company which
securities are the same as or similar to the Registrable Securities being
registered, or any restricted securities convertible into or exchangeable or
exercisable for any of such securities, an agreement not to effect any public
sale or distribution of such securities during any such period referred to in
this paragraph, except as part of any such Registration, if permitted.
Notwithstanding the foregoing, with respect to Holders of Registrable
Securities, the restrictions set forth in this Section 4.3(b) shall not apply to
(i) securities acquired in the public market subsequent to the Underwritten
Offering, (ii) distributions-in-kind to a Holder’s partners or members or (iii)
Transfers to Affiliates, but only if such Affiliates agree to be bound by the
restrictions herein. Without limiting the foregoing (but subject to
Section 4.6), if after the date hereof the Company grants any Person (other than
a Holder of Registrable Securities) any rights to demand or participate in a
Registration, the Company agrees that the agreement with respect thereto shall
include such Person’s agreement to comply with any black-out period required by
this Section 4.3 as if it were a Holder hereunder).

 



 22 

 

 

Section 4.4            Registration Procedures.

 

(a)                In connection with the Company’s Registration obligations
under Sections 4.1(a) and (b), the Company shall use its reasonable best efforts
to effect such Registration to permit the sale of such Registrable Securities
and such Remaining Excess Shares in accordance with the intended method or
methods of distribution thereof as expeditiously as reasonably practicable, and
in connection therewith the Company shall:

 

(i)                 prepare the required Registration Statement including all
exhibits and financial statements required under the Securities Act to be filed
therewith, and before filing a Registration Statement, Prospectus or any Issuer
Free Writing Prospectus, or any amendments or supplements thereto, (x) furnish
to the underwriters, if any, and to the Holders of the Registrable Securities
covered by any Sponsor Registration Statement and to the Selling Equityholders
with respect to any Excess Share Registration Statement, copies of all documents
prepared to be filed, which documents shall be subject to the review of such
underwriters and such Holders and their respective counsel and (y) except in the
case of a Registration under Section 4.1 or Section 4.2, not file any
Registration Statement, Prospectus or any Issuer Free Writing Prospectus or
amendments or supplements thereto to which the Holders of a majority of
Registrable Securities, or any Sponsor with Registrable Securities, covered by
such Registration Statement or the underwriters, if any, shall reasonably
object;

 

(ii)               as soon as reasonably practicable file with the SEC a Sponsor
Registration Statement relating to the Registrable Securities and an Excess
Share Shelf Registration Statement relating to any Remaining Excess Shares, in
each case, including all exhibits and financial statements required by the SEC
to be filed therewith, and use its reasonable best efforts to cause such
Registration Statements to become effective under the Securities Act as soon as
practicable;

 

(iii)             prepare and file with the SEC such amendments and
post-effective amendments to such Registration Statements and supplements to the
Prospectus or any Issuer Free Writing Prospectus as may be (v) necessary to
permit the Company to make sales pursuant to any Excess Share Shelf Registration
Statement, (w) necessary to permit Permitted Transferees to make sales pursuant
to the Registration Statement, (x) reasonably requested by the Holders of a
majority of participating Registrable Securities or by any Sponsor with
Registrable Securities covered by such Registration Statement, (y) reasonably
requested by any participating Holder (to the extent such request relates to
information relating to such Holder), or (z) necessary to keep such Registration
effective for the period of time required by this Agreement, and comply with
provisions of the applicable securities laws with respect to the sale or other
disposition of all securities covered by such Registration Statement during such
period in accordance with the intended method or methods of disposition by the
sellers thereof set forth in such Registration Statement;

 



 23 

 

 

(iv)             notify the Selling Equityholders or the participating Holders
of Registrable Securities, as applicable, and the managing underwriter or
underwriters, if any, and (if requested) confirm such notice in writing and
provide copies of the relevant documents, as soon as reasonably practicable
after notice thereof is received by the Company (a) when the applicable
Registration Statement or any amendment thereto has been filed or becomes
effective, and when the applicable Prospectus, any amendment or supplement to
such Prospectus, any Issuer Free Writing Prospectus or any amendment or
supplement to such Issuer Free Writing Prospectus has been filed, (b) of any
written comments by the SEC or any request by the SEC or any other federal or
state governmental authority for amendments or supplements to such Registration
Statement, such Prospectus, such Issuer Free Writing Prospectus or for
additional information (whether before or after the effective date of the
Registration Statement), (c) of the issuance by the SEC of any stop order
suspending the effectiveness of such Registration Statement or any order by the
SEC or any other regulatory authority preventing or suspending the use of any
preliminary or final Prospectus or the initiation or threatening of any
proceedings for such purposes, (d) if, at any time, the representations and
warranties of the Company in any applicable underwriting agreement cease to be
true and correct in all material respects, and (e) of the receipt by the Company
of any notification with respect to the suspension of the qualification of any
Remaining Excess Shares or any Registrable Securities for offering or sale in
any jurisdiction or the initiation or threatening of any proceeding for such
purpose;

 

(v)               promptly notify the Selling Equityholders or the selling
Holder of Registrable Securities, as applicable, and the managing underwriter or
underwriters, if any, when the Company becomes aware of the happening of any
event as a result of which the applicable Registration Statement or the
Prospectus included in such Registration Statement (as then in effect) or any
Issuer Free Writing Prospectus contains any untrue statement of a material fact
or omits to state a material fact necessary to make the statements therein (in
the case of such Prospectus, any preliminary Prospectus or Issuer Free Writing
Prospectus, in light of the circumstances under which they were made) not
misleading, when any Issuer Free Writing Prospectus includes information that
may conflict with the information contained in the Registration Statement, or,
if for any other reason it shall be necessary during such time period to amend
or supplement such Registration Statement, Prospectus or Issuer Free Writing
Prospectus in order to comply with the Securities Act and, in either case as
promptly as reasonably practicable thereafter, prepare and file with the SEC,
and furnish without charge to the selling Holders and the managing underwriter
or underwriters, if any, an amendment or supplement to such Registration
Statement, Prospectus or Issuer Free Writing Prospectus which shall correct such
misstatement or omission or effect such compliance;

 

(vi)             use its reasonable best efforts to prevent, or obtain the
withdrawal of, any stop order or other order or notice preventing or suspending
the use of any preliminary or final Prospectus or any Issuer Free Writing
Prospectus;

 

(vii)           promptly incorporate in a Prospectus supplement, Issuer Free
Writing Prospectus or post-effective amendment such information as the managing
underwriter or underwriters and the Selling Equityholders with respect to any
Remaining Excess Shares to be sold by the Company or the Holders of a majority
of any Registrable Securities being sold agree should be included therein
relating to the plan of distribution with respect to such Remaining Excess
Shares or Registrable Securities; and make all required filings of such
Prospectus supplement, Issuer Free Writing Prospectus or post-effective
amendment as soon as reasonably practicable after being notified of the matters
to be incorporated in such Prospectus supplement, Issuer Free Writing Prospectus
or post-effective amendment;

 



 24 

 

 

(viii)         furnish to the Selling Equityholders with respect to any Excess
Share Registration Statement, each selling Holder of Registrable Securities and
each underwriter, if any, without charge, as many conformed copies as such
Holder or underwriter may reasonably request of the applicable Registration
Statement and any amendment or post-effective amendment thereto, including
financial statements and schedules, all documents incorporated therein by
reference and all exhibits (including those incorporated by reference);

 

(ix)             deliver to the Selling Equityholders with respect to the sale
of any Remaining Excess Shares by the Company, each selling Holder of
Registrable Securities and each underwriter, if any, without charge, as many
copies of the applicable Prospectus (including each preliminary Prospectus) and
any amendment or supplement thereto, each Issuer Free Writing Prospectus and
such other documents as such Holder or underwriter may reasonably request in
order to facilitate the disposition of the Remaining Excess Shares by the
Company or underwriter or facilitate the disposition of the Registrable
Securities by such Holder or underwriter (it being understood that the Company
shall consent to the use of such Prospectus or any Issuer Free Writing
Prospectus or any amendment or supplement thereto by each of the selling Holders
of Registrable Securities and the underwriters, if any, in connection with the
offering and sale of the Registrable Securities covered by such Prospectus or
any amendment or supplement thereto or Issuer Free Writing Prospectus);

 

(x)               on or prior to the date on which the applicable Registration
Statement becomes effective, use its reasonable best efforts to register or
qualify, and cooperate with the selling Holders of Registrable Securities, the
managing underwriter or underwriters, if any, and their respective counsel, in
connection with the registration or qualification of such Remaining Excess
Shares or Registrable Securities for offer and sale under the securities or
“Blue Sky” laws of each state and other jurisdiction of the United States as any
such selling Holder or managing underwriter or underwriters, if any, or their
respective counsel reasonably request in writing and do any and all other acts
or things reasonably necessary or advisable to keep such registration or
qualification in effect for such period as required by Section 4.1, as
applicable, provided that the Company shall not be required to qualify generally
to do business in any jurisdiction where it is not then so qualified or to take
any action which would subject it to taxation or general service of process in
any such jurisdiction where it is not then so subject;

 

(xi)             if requested, cooperate with the selling Holders of Registrable
Securities and the managing underwriter or underwriters, if any, to facilitate
the timely preparation and delivery of certificates representing Registrable
Securities to be sold and not bearing any restrictive legends; and enable such
Registrable Securities to be in such denominations and registered in such names
as the managing underwriters may request at least two (2) Business Days prior to
any sale of Registrable Securities to the underwriters;

 

(xii)           use its reasonable best efforts to cause the Remaining Excess
Shares or Registrable Securities covered by the applicable Registration
Statement to be registered with or approved by such other governmental agencies
or authorities as may be necessary to enable the Company with respect to any
Remaining Excess Shares, the seller or sellers thereof with respect to any
Registrable Securities or the underwriter or underwriters with respect to
either, if any, to consummate the disposition of such Remaining Excess Shares or
Registrable Securities;

 



 25 

 

 

(xiii)         if requested, not later than the effective date of the applicable
Registration Statement, provide a CUSIP number for all Remaining Excess Shares
or Registrable Securities, as applicable, and provide the applicable transfer
agent with printed certificates for the Remaining Excess Shares or Registrable
Securities which are in a form eligible for deposit with The Depository Trust
Company;

 

(xiv)         make such representations and warranties to the Holders of
Registrable Securities being registered, and the underwriters or agents, with
respect to the sale of any Remaining Excess Shares or any Registrable Securities
in an Underwritten Offering, if any, in form, substance and scope as are
customarily made by issuers in underwritten public offerings similar to the
offering then being undertaken;

 

(xv)           enter into such customary agreements (including underwriting and
indemnification agreements) and take all such other actions as the Holders of at
least a majority of any Registrable Securities being sold, any participating
Sponsor or the managing underwriter or underwriters of any offering or Remaining
Excess Shares or Registrable Securities, if any, or a broker, placement agent or
other agent of the Holder, if any, reasonably request in order to expedite or
facilitate the registration and disposition of Remaining Excess Shares or such
Registrable Securities;

 

(xvi)         obtain for delivery to the Holders of Registrable Securities being
registered and to the underwriter or underwriters of any offering of Remaining
Excess Shares or Registrable Securities, if any, an opinion or opinions from
counsel for the Company, including any customary negative assurances letters,
dated the pricing or closing date of the applicable offering or sale (in the
case of an offering with the assistance of a broker, placement agent or other
agent of the Holder) or, in the event of an Underwritten Offering, the date the
Registrable Securities are delivered to the Underwriters for sale, in customary
form, scope and substance, which opinions shall be reasonably satisfactory to
such Holders or underwriters, as the case may be, and their respective counsel;

 

(xvii)       obtain for delivery to the Company and the managing underwriter or
underwriters of any offering of Remaining Excess Shares or Registrable
Securities, if any, or a broker, placement agent or other agent of the Holder,
if any, with copies to the Holders of Registrable Securities included in such
Registration, a cold comfort letter from the Company’s independent certified
public accountants (and, if necessary, any other independent certified public
accountants of any subsidiary of the Company or any business acquired by the
Company for which financial statements and financial data are, or are required
to be, included in the Registration Statement) in customary form and covering
such matters of the type customarily covered by cold comfort letters as the
managing underwriter or underwriters, if any, or a broker, placement agent or
other agent of the Holder, if any, reasonably request, dated (i) the date of
execution of the underwriting agreement and brought down to the closing under
the underwriting agreement in the case of an Underwritten Offering and (ii) the
pricing or closing date of the applicable offering or sale in the case of a
broker, placement agent or other agent of the Holder, if any;

 



 26 

 

 

(xviii)     cooperate with each seller of Registrable Securities and each
underwriter of any offering of Remaining Excess Shares or Registrable
Securities, if any, participating in the disposition of such Registrable
Securities and their respective counsel in connection with any filings required
to be made with FINRA;

 

(xix)         use its reasonable best efforts to comply with all applicable
securities laws and make available to its security holders, as soon as
reasonably practicable, an earnings statement satisfying the provisions of
Section 11(a) of the Securities Act and the rules and regulations promulgated
thereunder;

 

(xx)           provide and cause to be maintained a transfer agent and registrar
for all Remaining Excess Shares or Registrable Securities covered by the
applicable Registration Statement from and after a date not later than the
effective date of such Registration Statement;

 

(xxi)         use its best efforts to cause all Remaining Excess Shares or
Registrable Securities covered by the applicable Registration Statement to be
listed on each securities exchange on which any of the Company’s equity
securities are then listed or quoted and on each inter-dealer quotation system
on which any of the Company’s equity securities are then quoted;

 

(xxii)       make available upon reasonable notice at reasonable times and for
reasonable periods for inspection by a representative appointed by the majority
of the Holders of Registrable Securities covered by the applicable Registration
Statement, by any underwriter participating in any disposition of any Remaining
Excess Shares or Registrable Securities to be effected pursuant to such
Registration Statement and by any attorney, accountant, broker, placement agent
or other agent retained by such Holders or any such underwriter, all pertinent
financial and other records, pertinent corporate documents and properties of the
Company, and cause all of the Company’s officers, directors and employees and
the independent public accountants who have certified its financial statements
to make themselves available to discuss the business of the Company and to
supply all information reasonably requested by any such Person in connection
with such Registration Statement as shall be necessary to enable them to
exercise their due diligence responsibility; provided, however, that any such
Person gaining access to information regarding the Company pursuant to this
Section 4.4(a)(xxii) shall agree to hold in strict confidence and shall not make
any disclosure or use any information regarding the Company which the Company
determines in good faith to be confidential, and of which determination such
Person is notified, unless (v) the release of such information is requested or
required (by deposition, interrogatory, requests for information or documents by
a governmental entity, subpoena or similar process), (w) disclosure of such
information, in the opinion of counsel to such Person, is otherwise required by
law, (x) such information is or becomes publicly known other than through a
breach of this or any other agreement of which such Person has knowledge, (y)
such information is or becomes available to such Person on a non-confidential
basis from a source other than the Company or (z) such information is
independently developed by such Person;

 



 27 

 

 

(xxiii)     in the case of a marketed Underwritten Offering of Remaining Excess
Shares or Registrable Securities, cause the senior executive officers of the
Company to participate in the customary “road show” presentations that may be
reasonably requested by the managing underwriter or underwriters in any such
Underwritten Offering and otherwise to facilitate, cooperate with, and
participate in each proposed offering contemplated herein and customary selling
efforts related thereto;

 

(xxiv)     take no direct or indirect action prohibited by Regulation M under
the Exchange Act;

 

(xxv)       take all reasonable action to ensure that any Issuer Free Writing
Prospectus utilized in connection with any registration covered by Section 4.1
or 4.2 complies in all material respects with the Securities Act, is filed in
accordance with the Securities Act to the extent required thereby, is retained
in accordance with the Securities Act to the extent required thereby and, when
taken together with the related Prospectus, will not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading; and

 

(xxvi)     take all such other commercially reasonable actions as are necessary
or advisable in order to expedite or facilitate the disposition of such
Remaining Excess Shares or Registrable Securities.

 

(b)               To the extent the Company is eligible under the relevant
provisions of Rule 430B under the Securities Act, if the Company files any Shelf
Registration Statement, the Company shall include in such Shelf Registration
Statement such disclosures as may be required by Rule 430B under the Securities
Act (referring to the unnamed selling security holders in a generic manner by
identifying the initial offering of the securities to the Holders) in order to
ensure that the Holders may be added to such Shelf Registration Statement at a
later time through the filing of a Prospectus supplement rather than a
post-effective amendment.

 

(c)                The Company may require each seller of Registrable Securities
as to which any Registration is being effected to furnish to the Company such
information regarding the distribution of such securities and such other
information relating to such Holder and its ownership of Registrable Securities
as the Company may from time to time reasonably request in writing and the
Company may exclude from such registration the Registrable Securities of any
such Holder who unreasonably fails to furnish such information within a
reasonable time after receiving such request. Each Holder of Registrable
Securities agrees to furnish such information to the Company and to cooperate
with the Company as reasonably necessary to enable the Company to comply with
the provisions of this Agreement.

 

(d)               Each Holder of Registrable Securities agrees that, upon
receipt of any notice from the Company of the happening of any event of the kind
described in Section 4.4(a)(v), such holder will forthwith discontinue
disposition of Registrable Securities pursuant to such Registration Statement
until such Holder’s receipt of the copies of the supplemented or amended
Prospectus or Issuer Free Writing Prospectus, as the case may be, contemplated
by Section 4.4(a)(v), or until such Holder is advised in writing by the Company
that the use of the Prospectus or Issuer Free Writing Prospectus, as the case
may be, may be resumed, and has received copies of any additional or
supplemental filings that are incorporated by reference in the Prospectus or
such Issuer Free Writing Prospectus or any amendments or supplements thereto and
if so directed by the Company, such Holder shall deliver to the Company (at the
Company’s expense) all copies, other than permanent file copies then in such
Holder’s possession, of the Prospectus or any Issuer Free Writing Prospectus
covering such Registrable Securities current at the time of receipt of such
notice. In the event the Company shall give any such notice, the period during
which the applicable Registration Statement is required to be maintained
effective shall be extended by the number of days during the period from and
including the date of the giving of such notice to and including the date when
each seller of Registrable Securities covered by such Registration Statement
either receives the copies of the supplemented or amended Prospectus or such
Issuer Free Writing Prospectus contemplated by Section 4.4(a)(v) or is advised
in writing by the Company that the use of the Prospectus may be resumed.

 



 28 

 

 

(e)                If any Registration Statement or comparable statement under
the “Blue Sky” laws refers to any Holder by name or otherwise as the Holder of
any securities of the Company, then such Holder shall have the right to require
(i) the insertion therein of language, in form and substance satisfactory to
such Holder and the Company, to the effect that the holding by such Holder of
such securities is not to be construed as a recommendation by such Holder of the
investment quality of the Company’s securities covered thereby and that such
holding does not imply that such Holder will assist in meeting any future
financial requirements of the Company, or (ii) in the event that such reference
to such Holder by name or otherwise is not in the judgment of the Company, as
advised by counsel, required by the Securities Act or any similar federal
statute or any “Blue Sky” or securities law then in force, the deletion of the
reference to such Holder.

 

(f)                Holders may seek to register different types of Registrable
Securities simultaneously and the Company shall use its reasonable best efforts
to effect such Registration and sale in accordance with the intended method or
methods of disposition specified by such Holders.

 

Section 4.5            Underwritten Offerings.

 

(a)                Shelf Offering. If requested by the underwriters for any
Underwritten Offering with respect to the offering and sale of any Remaining
Excess Shares required by this Agreement or requested by Holders of Registrable
Securities pursuant to a Shelf Registration under Section 4.1, the Company shall
enter into an underwriting agreement with such underwriters for such offering,
such agreement to be reasonably satisfactory in substance and form to the
Company, and, if applicable, participating Holders and the underwriters, and to
contain such representations and warranties by the Company and such other terms
as are generally prevailing in agreements of that type, including indemnities no
less favorable to the recipient thereof than those provided in Section 4.8. If
such Underwritten Offering includes Registrable Securities, the Holders of the
Registrable Securities proposed to be distributed by such underwriters shall
cooperate with the Company in the negotiation of the underwriting agreement and
shall give consideration to the reasonable suggestions of the Company regarding
the form thereof. Such Holders of Registrable Securities to be distributed by
such underwriters shall be parties to such underwriting agreement, which
underwriting agreement shall (i) contain such representations and warranties by,
and the other agreements on the part of, the Company to and for the benefit of
such Holders of Registrable Securities as are customarily made by issuers to
selling stockholders in underwritten public offerings similar to the applicable
Underwritten Offering and (ii) provide that any or all of the conditions
precedent to the obligations of such underwriters under such underwriting
agreement also shall be conditions precedent to the obligations of such Holders
of Registrable Securities. Any such Holder of Registrable Securities shall not
be required to make any representations or warranties to or agreements with the
Company or the underwriters other than representations, warranties or agreements
regarding the power and authority of such Holder to enter into the transaction,
such Holder’s title to the Registrable Securities, such Holder’s intended method
of distribution and any other representations required to be made by the Holder
under applicable law, and the aggregate amount of the liability of such Holder
shall not exceed such Holder’s net proceeds from such Underwritten Offering.

 



 29 

 

 

(b)               Piggyback Offering. If the Company proposes to distribute
equity securities in an Underwritten Offering through one or more underwriters
and is required to include any Remaining Excess Shares in such Underwritten
Offering pursuant to Article IV, the Company shall use its reasonable best
efforts to arrange for such underwriters to include on the same terms and
conditions that apply to the other sellers in such Registration, if any, all
Remaining Excess Shares required to be offered and sold by the Company in such
Underwritten Offering among the securities of the Company to be distributed by
such underwriters in such Registration. If the Company proposes to distribute
equity securities in an Underwritten Offering through one or more underwriters,
the Company shall, if requested by any Holder of Registrable Securities pursuant
to Section 4.2 and subject to the provisions of Section 4.2(b), use its
reasonable best efforts to arrange for such underwriters to include on the same
terms and conditions that apply to the other sellers in such Registration all
the Registrable Securities to be offered and sold by such Holder among the
securities of the Company to be distributed by such underwriters in such
Registration. The Holders of Registrable Securities to be distributed by such
underwriters shall be parties to the underwriting agreement between the Company
and such underwriters, which underwriting agreement shall (i) contain such
representations and warranties by, and the other agreements on the part of, the
Company to and for the benefit of such Holders of Registrable Securities as are
customarily made by issuers to selling stockholders in secondary underwritten
public offerings and (ii) provide that any or all of the conditions precedent to
the obligations of such underwriters under such underwriting agreement also
shall be conditions precedent to the obligations of such Holders of Registrable
Securities. Any such Holder of Registrable Securities shall not be required to
make any representations or warranties to or agreements with the Company or the
underwriters other than representations, warranties or agreements regarding such
Holder, such Holder’s title to the Registrable Securities and such Holder’s
intended method of distribution or any other representations required to be made
by the Holder under applicable law, and the aggregate amount of the liability of
such Holder shall not exceed such Holder’s net proceeds from such Underwritten
Offering.

 

(c)                Participation in Underwritten Registrations. Subject to the
provisions of Section 4.5(a) and (b) above, no Person may participate in any
Underwritten Offering hereunder unless such Person (i) agrees to sell such
Person’s securities on the basis provided in any underwriting arrangements
approved by the Persons entitled to approve such arrangements and (ii) completes
and executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents required under the terms of such underwriting
arrangements.

 



 30 

 

 

(d)               Price and Underwriting Discounts. In the case of an
Underwritten Offering under Section 4.1, the price, underwriting discount and
other financial terms for the Registrable Securities shall be determined by the
participating Holders. In addition, in the case of any Underwritten Offering,
subject to Section 4.1(g)(iii), each of the Holders may withdraw their request
to participate in the Registration pursuant to Section 4.1 or 4.2 after being
advised of such price, discount and other terms and shall not be required to
enter into any agreements or documentation that would require otherwise.

 

Section 4.6            No Inconsistent Agreements; Additional Rights. The
Company and WLRS hereby acknowledge and agree that (i) the Prior Agreement shall
be terminated and cancelled and (ii) the rights and privileges set forth in this
Article IV shall effective, as of the Company Merger Effective Time. For
avoidance of doubt, upon effectiveness, the rights and privileges set forth in
this Article IV shall be in lieu of, and not in addition to, those set forth in
the Prior Agreement. The Company shall not hereafter enter into, and, after
giving effect to the termination described in this Section 4.6 is not currently
a party to, any agreement with respect to its securities which is inconsistent
with the rights granted the Selling Equityholders pursuant to Section 2.3 and
Section 2.9 of the Merger Agreement, including the Company’s obligations with
respect to the offering and sale of any Remaining Excess Shares or the rights
granted to the Holders of Registrable Securities by this Agreement. Without the
consent of the Qualifying Shareholders, or, as long as the Company has
obligations with respect to any Remaining Excess Shares, the Selling
Equityholders, the Company shall not enter into any agreement granting
registration or similar rights to any Person, and hereby represents and warrants
that, as of the date hereof, no registration or similar rights have been granted
to any other Person other than pursuant to this Agreement. Notwithstanding the
foregoing, the Company may enter into a customary registration rights agreement
in connection with the Equity Financing with respect to purchasers other than
WLRS, (which may also include the 30,000 shares transferred by WLRS to the
Company’s three (3) independent directors) with similar size limitations on
Underwritten Offerings and PiggyBack Requests as set forth in this Article 4
unless otherwise consented to by TPG. Such registration rights agreement may
provide for the filing of a resale Shelf Registration Statement covering all
shares of common stock issued in the Equity Financing (other than those
purchased by WLRS) within fifteen (15) days following the consummation of the
Mergers and will be subject to the prior written consent of TPG, which may not
be unreasonably withheld.

 

Section 4.7            Registration Expenses. All expenses incident to the
Company’s performance of or compliance with this Agreement shall be paid by the
Company, including (i) all registration and filing fees, and any other fees and
expenses associated with filings required to be made with the SEC or FINRA, (ii)
all fees and expenses in connection with compliance with any securities or “Blue
Sky” laws, (iii) all printing, duplicating, word processing, messenger,
telephone, facsimile and delivery expenses (including expenses of printing
certificates for the Registrable Securities in a form eligible for deposit with
The Depository Trust Company and of printing Prospectuses and Issuer Free
Writing Prospectuses), (iv) all fees and disbursements of counsel for the
Company and of all independent certified public accountants of the Company
(including the expenses of any special audit and cold comfort letters required
by or incident to such performance), (v) Securities Act liability insurance or
similar insurance if the Company so desires or the underwriters so require in
accordance with then-customary underwriting practice, (vi) all fees and expenses
incurred in connection with the listing of the Remaining Excess Shares or the
Registrable Securities on any securities exchange or quotation of the Remaining
Excess Shares or the Registrable Securities on any inter-dealer quotation
system, (vii) all applicable rating agency fees with respect to the Remaining
Excess Shares or the Registrable Securities, (viii) all reasonable fees and
disbursements of legal counsel for each Sponsor participating in such
Registration, (ix) all fees and expenses of accountants selected by the Holders
of a majority of the Registrable Securities being registered, (x) any reasonable
fees and disbursements of underwriters customarily paid by issuers or sellers of
securities, (xi) all fees and expenses of any special experts or other Persons
retained by the Company in connection with any Registration, (xii) all of the
Company’s internal expenses (including all salaries and expenses of its officers
and employees performing legal or accounting duties) and (xiii) all expenses
related to the “road-show” for any Underwritten Offering, including all travel,
meals and lodging. All such expenses are referred to herein as “Registration
Expenses.” The Company shall not be required to pay any fees and disbursements
to underwriters not customarily paid by issuers, including underwriting
discounts and commissions and transfer taxes, if any, attributable to the sale
of Registrable Securities or any broker’s fees or other commissions of persons
retained by a Holder of Registrable Securities.

 



 31 

 

 

Section 4.8            Indemnification.

 

(a)                Indemnification by the Company. The Company shall indemnify
and hold harmless, to the full extent permitted by law, each Holder of
Registrable Securities, each shareholder, member, limited or general partner
thereof, each shareholder, member, limited or general partner of each such
shareholder, member, limited or general partner, each of their respective
Affiliates, officers, directors, shareholders, employees, advisors, and agents
and each Person who controls (within the meaning of the Securities Act or the
Exchange Act) such Persons and each of their respective Representatives from and
against any and all losses, penalties, judgments, suits, costs, claims, damages,
liabilities and expenses, joint or several (including reasonable costs of
investigation and legal expenses) (each, a “Loss” and collectively “Losses”)
arising out of or based upon (i) any untrue or alleged untrue statement of a
material fact contained in any Registration Statement under which such
Registrable Securities were registered under the Securities Act (including any
final, preliminary or summary Prospectus contained therein or any amendment
thereof or supplement thereto or any documents incorporated by reference
therein), or any other disclosure document produced by or on behalf of the
Company or any of its subsidiaries including reports and other documents filed
under the Exchange Act or any Issuer Free Writing Prospectus or amendment
thereof or supplement thereto, (ii) any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein (in the case of a Prospectus, preliminary Prospectus or any
Issuer Free Writing Prospectus in light of the circumstances under which they
were made) not misleading or (iii) any actions or inactions or proceedings in
respect of the foregoing whether or not such indemnified party is a party
thereto. This indemnity shall be in addition to any liability the Company may
otherwise have. Such indemnity shall remain in full force and effect regardless
of any investigation made by or on behalf of such Holder or any indemnified
party and shall survive the Transfer of such securities by such Holder. The
Company shall also indemnify underwriters, selling brokers, dealer managers and
similar securities industry professionals participating in any distribution of
Remaining Excess Shares or Registrable Securities, their officers and directors
and each Person who controls such Persons (within the meaning of the Securities
Act and the Exchange Act) to the same extent as provided above with respect to
the indemnification of the indemnified parties.

 



 32 

 

 

(b)               Indemnification by the Selling Holder of Registrable
Securities. Each selling Holder of Registrable Securities agrees (severally and
not jointly) to indemnify and hold harmless, to the fullest extent permitted by
law, the Company, its directors and officers and each Person who controls the
Company (within the meaning of the Securities Act or the Exchange Act) from and
against any Losses resulting from (i) any untrue statement of a material fact in
any Registration Statement under which such Registrable Securities were
registered under the Securities Act (including any final, preliminary or summary
Prospectus contained therein or any amendment thereof or supplement thereto or
any documents incorporated by reference therein or any Issuer Free Writing
Prospectus or amendment thereof or supplement thereto), or (ii) any omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein (in the case of a Prospectus, preliminary Prospectus or
any Issuer Free Writing Prospectus, in light of the circumstances under which
they were made) not misleading, to the extent, but only to the extent, that such
untrue statement or omission is contained in any information furnished in
writing by such selling Holder to the Company specifically for inclusion in such
Registration Statement and has not been corrected in a subsequent writing prior
to or concurrently with the sale of the Registrable Securities to the Person
asserting the claim. In no event shall the liability of any selling Holder of
Registrable Securities hereunder be greater in amount than the dollar amount of
the net proceeds received by such Holder under the sale of Registrable
Securities giving rise to such indemnification obligation less any amounts paid
by such Holder pursuant to Section 4.8(d). The Company shall be entitled to
receive indemnities from underwriters, selling brokers, dealer managers and
similar securities industry professionals participating in the distribution, to
the same extent as provided above (with appropriate modification) with respect
to information furnished in writing by such Persons specifically for inclusion
in any Prospectus or Registration Statement.

 

(c)                Conduct of Indemnification Proceedings. Any Person entitled
to indemnification hereunder shall (i) give prompt written notice to the
indemnifying party of any claim with respect to which it seeks indemnification
(provided that any delay or failure to so notify the indemnifying party shall
relieve the indemnifying party of its obligations hereunder only to the extent,
if at all, that it is actually and materially prejudiced by reason of such delay
or failure) and (ii) permit such indemnifying party to assume the defense of
such claim with counsel reasonably satisfactory to the indemnified party;
provided, however, that any Person entitled to indemnification hereunder shall
have the right to select and employ separate counsel and to participate in the
defense of such claim, but the fees and expenses of such counsel shall be at the
expense of such Person unless (w) the indemnifying party has agreed in writing
to pay such fees or expenses, (x) the indemnifying party shall have failed to
assume the defense of such claim within a reasonable time after receipt of
notice of such claim from the Person entitled to indemnification hereunder and
employ counsel reasonably satisfactory to such Person, (y) the indemnified party
has reasonably concluded (based upon advice of its counsel) that there may be
legal defenses available to it or other indemnified parties that are different
from or in addition to those available to the indemnifying party, or (z) in the
reasonable judgment of any such Person (based upon advice of its counsel) a
conflict of interest may exist between such Person and the indemnifying party
with respect to such claims (in which case, if the Person notifies the
indemnifying party in writing that such Person elects to employ separate counsel
at the expense of the indemnifying party, the indemnifying party shall not have
the right to assume the defense of such claim on behalf of such Person). If the
indemnifying party assumes the defense, the indemnifying party shall not have
the right to settle such action without the consent of the indemnified party. No
indemnifying party shall consent to entry of any judgment or enter into any
settlement which does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such indemnified party of an unconditional release
from all liability in respect to such claim or litigation without the prior
written consent of such indemnified party. If such defense is not assumed by the
indemnifying party, the indemnifying party will not be subject to any liability
for any settlement made without its prior written consent, but such consent may
not be unreasonably withheld. It is understood that the indemnifying party or
parties shall not, except as specifically set forth in this Section 4.8(c), in
connection with any proceeding or related proceedings in the same jurisdiction,
be liable for the reasonable fees, disbursements or other charges of more than
one separate firm admitted to practice in such jurisdiction at any one time
unless (x) the employment of more than one counsel has been authorized in
writing by the indemnifying party or parties, (y) an indemnified party has
reasonably concluded (based on the advice of counsel) that there may be legal
defenses available to it that are different from or in addition to those
available to the other indemnified parties or (z) a conflict or potential
conflict exists or may exist (based upon advice of counsel to an indemnified
party) between such indemnified party and the other indemnified parties, in each
of which cases the indemnifying party shall be obligated to pay the reasonable
fees and expenses of such additional counsel or counsels.

 



 33 

 

 

(d)               Contribution. If for any reason the indemnification provided
for in paragraphs (a) and (b) of this Section 4.8 is unavailable to an
indemnified party (other than as a result of exceptions contained in paragraphs
(a) and (b) of this Section 4.8) or insufficient in respect of any Losses
referred to therein, then the indemnifying party shall contribute to the amount
paid or payable by the indemnified party as a result of such Loss in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party on the one hand and the indemnified party or parties on the other hand in
connection with the acts, statements or omissions that resulted in such Losses,
as well as any other relevant equitable considerations. In connection with any
Registration Statement filed with the SEC by the Company, the relative fault of
the indemnifying party on the one hand and the indemnified party on the other
hand shall be determined by reference to, among other things, whether any untrue
or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The parties hereto agree that it would not be just or
equitable if contribution pursuant to this Section 4.8(d) were determined by pro
rata allocation or by any other method of allocation that does not take account
of the equitable considerations referred to in this Section 4.8(d). No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation. The amount paid or payable by
an indemnified party as a result of the Losses referred to in Sections 4.8(a)
and 4.8(b) shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses reasonably incurred by such indemnified party
in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 4.8(d), in connection with any
Registration Statement filed by the Company, a selling Holder of Registrable
Securities shall not be required to contribute any amount in excess of the
dollar amount of the net proceeds received by such holder under the sale of
Registrable Securities giving rise to such contribution obligation less any
amounts paid by such Holder pursuant to Section 4.8(b). If indemnification is
available under this Section 4.8, the indemnifying parties shall indemnify each
indemnified party to the full extent provided in Sections 4.8(a) and 4.8(b)
hereof without regard to the provisions of this Section 4.8(d). The remedies
provided for in this Section 4.8 are not exclusive and shall not limit any
rights or remedies which may otherwise be available to any indemnified party at
law or in equity.

 



 34 

 

 

Section 4.9            Rules 144 and 144A and Regulation S. The Company shall
file the reports required to be filed by it under the Securities Act and the
Exchange Act and the rules and regulations adopted by the SEC thereunder (or, if
the Company is not required to file such reports, it will, upon the request of
any Holder of Registrable Securities, make publicly available such necessary
information for so long as necessary to permit sales that would otherwise be
permitted by this Agreement pursuant to Rule 144, Rule 144A or Regulation S
under the Securities Act, as such Rules may be amended from time to time or any
similar rule or regulation hereafter adopted by the SEC), and it will take such
further action as any Holder of Registrable Securities may reasonably request,
all to the extent required from time to time to enable such Holder to sell
Registrable Securities without Registration under the Securities Act in
transactions that would otherwise be permitted by this Agreement and within the
limitation of the exemptions provided by (i) Rules 144, 144A or Regulation S
under the Securities Act, as such Rules may be amended from time to time, or
(ii) any similar rule or regulation hereafter adopted by the SEC. Upon the
request of any Holder of Registrable Securities, the Company will deliver to
such Holder a written statement as to whether it has complied with such
requirements and, if not, the specifics thereof.

 

Section 4.10        Termination. The registration rights provided for in this
Article IV shall terminate upon the later of the expiration of the Sponsor Shelf
Period or the Excess Share Shelf Period, except for the provisions of Sections
4.8 and 4.9, which shall survive any such termination.

 

Section 4.11        Existing Registration Statements. Notwithstanding anything
herein to the contrary and subject to applicable law and regulation, the Company
may satisfy any obligation hereunder to file a Registration Statement or to have
a Registration Statement become effective by a specified date by designating, by
notice to the Holders, a registration statement that previously has been filed
with the SEC or become effective, as the case may be, as the relevant
Registration Statement for purposes of satisfying such obligation, and all
references to any such obligation shall be construed accordingly; provided that
such previously filed registration statement may be amended to add the number of
Registrable Securities, and, to the extent necessary, to identify as selling
stockholders those Holders demanding the filing of a Registration Statement
pursuant to the terms of this Agreement. To the extent this Agreement refers to
the filing or effectiveness of other registration statements by or at a
specified time and the Company has, in lieu of then filing such registration
statements or having such registration statements become effective, designated a
previously filed or effective registration statement as the relevant
registration statement for such purposes in accordance with the preceding
sentence, such references shall be construed to refer to such designated
registration statement.

 



 35 

 

 

Article V
TRANSFER OF SHARES

 

Section 5.1            Limitations on Transfer.

 

(a)                Other than pursuant to the Transfer Letter, no Holder may
Transfer any of its Common Stock during the Lock-Up Period (as defined below)
without first obtaining the prior written consent of the Sponsors; provided,
that such prohibition shall not apply to Transfers (i) to Permitted Transferees
in accordance with Section 5.2 or (ii) required by law. Other than pursuant to
the Transfer Letter, no Holder may Transfer any of its Common Stock during the
Holding Period (as defined below) without first obtaining the prior written
consent of the Sponsors; provided, that such prohibition shall not apply to
Transfers (i) to Permitted Transferees of the Holders in accordance with
Section 5.2, (ii) pursuant to, and consequent upon, the exercise of the
tag-along rights set forth in Section 5.3, (iii) pursuant to an Underwritten
Offering undertaken in accordance with the procedures set forth in Article IV,
or (iii) required by law. The “Lock-Up Period” shall be the period from and
including the date on which the Merger is consummated until the six-month
anniversary of such date. The “Holding Period” shall be the period from and
including the date on which the Lock-Up Period expires until the earlier of (x)
the twelve-month anniversary of the such date; or (y) the date on which the
Sponsors, collectively, no longer continue to beneficially own at least fifty
percent (50%) of their Initial Share Ownership.

 

(b)               Other than pursuant to the Transfer Letter, no Sponsor may
Transfer any of its Founder Shares (other than to Permitted Transferees in
accordance herewith); provided, however, that the restrictions set forth in this
Section 5.1 shall cease to apply to (i) 50% of such Sponsor’s Founder Shares, if
any, upon the first day that the last sale price of the Common Stock equals or
exceeds $12.50 per share (as adjusted for stock splits, dividends,
reorganizations, recapitalizations and the like) for any twenty (20) trading day
period in a thirty (30) trading day period immediately preceding such day, which
period commences at least 150 days after the Closing Date and (ii) 50% of such
Sponsor’s Founder Shares, if any, upon the first day that the last sale price of
the Common Stock equals or exceeds $15.00 per share (as adjusted for stock
splits, dividends, reorganizations, recapitalizations and the like) for any
twenty (20) trading day period in a thirty (30) trading day period immediately
preceding such day, which period commences at least 150 days after the Closing
Date. Notwithstanding the foregoing, following the completion of the Mergers,
the restrictions set forth in this Section 5.1(b) shall cease to apply to all
Founder Shares on the date on which the Company completes a liquidation, merger,
stock exchange or other similar transaction that results in all of the Company’s
stockholders having the right to exchange their shares of Common Stock for cash,
securities or other property or any transaction involving a consolidation,
merger, proxy contest, tender offer or similar transaction in which the Company
is the surviving entity which results in a change in the majority of our board
of directors or management team or the Parent stockholders immediately prior to
such transaction ceasing to own a majority of the surviving entity immediately
after such transaction. The Sponsors acknowledge that:

 

(i)                 Founder Shares shall not participate in any dividends or
other distributions with respect to Common Stock prior to the date such Founder
Shares become transferable in accordance herewith, whereupon such Founder Shares
shall be entitled to all dividends and distributions paid with respect to the
Common Stock after the Mergers as if they had been holders of record entitled to
receive distributions on the applicable record date with respect to any such
dividend or distribution;

 



 36 

 

 

(ii)               if any Founder Shares shall not have become transferable in
accordance herewith by the tenth anniversary of the Closing Date, such Founder
Shares shall be subject to forfeiture by the holders thereof with no further
action required of any Person; provided that the Company would record the
aggregate fair value of the Founder Shares so forfeited and reacquired to
treasury stock and a corresponding credit to additional paid-in capital based on
the difference between the fair market value of the forfeited Founder Shares and
the pro-rata portion of the price paid to Parent for such forfeited Founder
Shares of approximately $25,000. Upon receipt, such forfeited shares would then
be immediately cancelled, which would result in the retirement of the treasury
stock and a corresponding charge to additional paid-in capital; and

 

(iii)             notwithstanding anything to the contrary herein, the Founder
Shares shall, at any time, remain subject to the restrictions on transfer under
applicable securities laws and that certain Insider Letter with respect to the
Founder Shares, dated as of May 29, 2014.

 

(c)                During the Lock-Up Period and the Holding Period, any
purported Transfer of Company Shares other than in accordance with this
Agreement shall be null and void, and the Company shall refuse to recognize any
such Transfer for any purpose.

 

(d)               Any Affiliate of WL Ross Sponsor LLC (other than Invesco Ltd.
and any of its affiliated funds (not managed by WL Ross & Co. LLC) who agrees to
purchase Company Shares in the Equity Financing shall be required, at the time
of and as a condition to such purchase, to become a party to this Agreement by
executing and delivering such documents as may be necessary to make such Person
a party hereto, whereupon such Person will be treated as a Holder for all
purposes of this Agreement and shall be subject to the limitations on transfer
set forth herein.

 

Section 5.2            Transfers to Permitted Transferees.

 

(a)                During the Lock-Up Period and the Holding Period, a Holder
may Transfer, upon notice to the Company, any of its Company Shares (other than
Founder Shares) to a Permitted Transferee of such Holder without the consent of
the Sponsors pursuant to Section 5.1(a) and without the requirement to comply
with Section 5.3; provided, that each Permitted Transferee to which Company
Shares are Transferred shall, and such Holder shall cause such Permitted
Transferee to, Transfer back to such Holder (or to another Permitted Transferee
of such Holder) the Company Shares Transferred to it if such Permitted
Transferee ceases to be a Permitted Transferee of such Holder. Any Transferee of
Company Shares pursuant to this Section 5.2 shall be required, at the time of
and as a condition to such Transfer, to become a party to this Agreement by
executing and delivering such documents as may be necessary to make such
Transferee a party hereto, whereupon such Transferee will be treated as a Holder
(with the same rights and obligations as its Transferring Holder) for all
purposes of this Agreement.

 



 37 

 

 

(b)               Notwithstanding anything to the contrary in this Article V,
Transfers of Founder Shares are permitted (a) to (i) the Company’s officers or
directors, (ii) any affiliates or family members of any of the Company’s
officers or directors, and (iii) Permitted Transferees; (b) in the case of an
individual, by a gift to a member of the individual’s immediate family or to a
trust, the beneficiary of which is a member of one of the individual’s immediate
family, an affiliate of such person or to a charitable organization; (c) in the
case of an individual, by virtue of laws of descent and distribution upon death
of the individual; (d) in the case of an individual, pursuant to a qualified
domestic relations order; (e) by virtue of the laws of Delaware or a Sponsor’s
organizational documents upon dissolution of such Sponsor; or (f) in the event
of the Company’s completion of a liquidation, merger, stock exchange or other
similar transaction which results in all of the Company’s stockholders having
the right to exchange their shares of Common Stock for cash, securities or other
property subsequent to the Mergers; provided, however, that in the case of
clauses (a) through (d), these Transferees must become a party to this Agreement
by executing and delivering such documents as may be necessary to make such
Transferee a party hereto.

 

Section 5.3            Tag-Along Rights.

 

(a)                In the case of a proposed Transfer by a Sponsor (a
“Transferring Holder”) of any of its Company Shares during the Holding Period
for which consent would otherwise be required were such Transfer not completed
in accordance with this Section 5.3, other than a Transfer (i) to the Company,
in a buyback, exchange or other transaction offered to all of its shareholders
on a pro rata basis; (ii) permitted under Section 5.2 or the Transfer Letter; or
(iii) in a pro rata distribution in kind to all beneficial owners of the
Transferring Holder in accordance with the partnership agreement, limited
liability company agreement or other constitutional documents applicable to the
Transferring Holder (a “Proposed Transfer”), each Holder (including any Sponsor
who is not a Transferring Holder) who exercises its rights under this
Section 5.3(a) (a “Tagging Holder”) shall have the right to require the
Transferring Holder to cause the proposed Transferee (a “Proposed Transferee”)
to purchase up to the number of such Tagging Holder’s Company Shares of the same
class equal to the product of (x) the number of Company Shares of such class
held by the Tagging Holder multiplied by (y) a fraction, the numerator of which
is the number of equity securities of such class proposed to be Transferred by
the Transferring Holder to the Proposed Transferee and the denominator which is
the total number of Company Shares of such class held by the Transferring
Holder; provided that a Holder must own at least two percent (2%) of the
then-outstanding shares of Common Stock in order to exercise rights under this
Section 5.3(a). In the event that the Transferring Holder is unable to cause the
Proposed Transferee to purchase the number of Company Shares equal to the sum of
the number of Company Shares proposed to be Transferred by the Transferring
Holder and the number of the Tagging Holder’s Company Shares calculated pursuant
to the preceding sentence (or any lesser number of Company Shares requested by
the Tagging Holder), then the Tagging Holder shall be entitled to sell up to its
pro rata portion of the Company Shares of such class actually purchased by the
Proposed Transferee, based on the relative number of equity securities of such
class held by the Transferring Holder and all Holders exercising their rights
under this Section 5.3.

 

(b)               The Transferring Holder shall give notice to each other Holder
that holds at least two percent 2% of the then-outstanding shares of Common
Stock of a Proposed Transfer not later than twenty (20) Business Days prior to
the closing of the Proposed Transfer, setting forth the number and class of
Company Shares proposed to be so Transferred, the name and address of the
Proposed Transferee, the proposed amount and form of consideration (and, if such
consideration consists in part or in whole of property other than cash, the
Transferring Holder shall provide such information, to the extent reasonably
available to the Transferring Holder, relating to such non-cash consideration as
the other Sponsors may reasonably request in order to evaluate such non-cash
consideration), and other terms and conditions of payment offered by the
Proposed Transferee. The Transferring Holder shall deliver or cause to be
delivered to each Tagging Holder copies of all transaction documents relating to
the Proposed Transfer as the same become available. The tag-along rights
provided by this Section 5.3 must be exercised by a Holder within fifteen (15)
Business Days following receipt of the notice required by the first sentence of
this Section 5.3(b), by delivery of a written notice to the Transferring Holder
indicating its desire to exercise its rights and specifying the number of
Company Shares it desires to Transfer; provided that such number of equity
securities does not exceed the number of Company Shares determined pursuant to
Section 5.3(a).

 



 38 

 

 

(c)                Any Transfer of Company Shares by a Tagging Holder to a
Proposed Transferee pursuant to this Section 5.3 shall be on the same terms and
conditions (including price, time of payment and form of consideration) as
provided to the Transferring Holder; provided that in order to be entitled to
exercise its tag-along right pursuant to this Section 5.3, each Tagging Holder
must agree to make to the Proposed Transferee representations, warranties,
covenants, indemnities and agreements comparable to those made by the
Transferring Holder in connection with the Proposed Transfer (other than any
non-competition or similar agreements or covenants that would bind the Tagging
Holder or its Affiliates), and agree to the same conditions to the Proposed
Transfer as the Transferring Holder agrees, it being understood that all such
representations, warranties, covenants, indemnities and agreements shall be made
by the Transferring Holder and each Tagging Holder severally and not jointly.
Each Tagging Holder shall be responsible for its proportionate share of the
costs of the Proposed Transfer to the extent not paid or reimbursed by the
Proposed Transferee or the Company.

 

Section 5.4            Permitted Pledges. Notwithstanding anything to the
contrary in this Article V, each Holder is entitled to pledge, hypothecate or
otherwise encumber the Company Shares held by such Holder as collateral in
connection with indebtedness for borrowed money of such Holder or its
Affiliates.

 

Article VI
TAXES

 

Section 6.1            Tax Allocation. Within forty-five (45) days of the
Closing Date, TPG shall deliver to the Company a schedule allocating the Company
Merger Consideration Portion and any other amounts properly treated as
consideration with respect to the Company Merger for U.S. federal income tax
purposes (to the extent known at such time) among the assets of Nexeo Solutions
Holdings, LLC and, to the extent relevant, its direct and/or indirect
subsidiaries in accordance with the principles of Sections 755 and 1060 of the
Code and the Treasury Regulations thereunder. Within forty-five (45) days after
the date of delivery of such allocation to the Company, the Company will propose
to TPG any changes to such allocation in writing or otherwise will be deemed to
have agreed with such allocation upon the expiration of such thirty-day period.
TPG and the Company will cooperate in good faith to mutually agree upon such
allocation and will reduce such agreement to writing (as agreed upon, the
“Purchase Price Allocation”). TPG and the Company agree to revise the Purchase
Price Allocation to take into account any subsequent adjustments to the Company
Merger Consideration Portion and any changes to any other consideration required
to be taken into account under applicable Law, in the manner consistent with the
principles of Sections 755 and 1060 of the Code, as applicable, and the Treasury
Regulations thereunder. The Sponsors and the Company will not, and will cause
their Affiliates to not, file any Tax Return or otherwise take any position with
respect to Taxes (including during the course of any audit or other proceeding)
which is inconsistent with the Purchase Price Allocation, as finally determined,
except to the extent required by applicable Law following a Final Determination.

 



 39 

 

 

Section 6.2            Pre-Closing Pass-Through Returns. TPG shall prepare (or
cause to be prepared) and shall file (or cause to be filed) the IRS Form 1065
(or any similar form for state and local Tax purposes due in a jurisdiction that
follows the U.S. federal income tax treatment) for Nexeo Solutions Holdings, LLC
and Nexeo Solutions, LLC for any taxable periods that end on or before the
Closing Date, whether required to be filed before, on or after the Closing Date
(each, a “Pre-Closing Pass-Through Return”). To the extent required to be filed
by the Company, (a) TPG shall deliver to the Company such Pre-Closing
Pass-Through Return, together with supporting documentation, at least thirty
(30) days prior to the due date thereof for the Company’s review and reasonable
comment and (b) the Company will cause such Pre-Closing Pass-Through Return (as
revised by TPG to incorporate any reasonable comments received from the Company)
to be properly signed and timely filed with the appropriate governmental
authority and will provide a copy of such return and evidence of filing to TPG.

 

Section 6.3            Tax Cooperation. The Sponsors and the Company shall
cooperate fully as and to the extent reasonably requested by another party to
this Agreement in connection with the provisions set forth in Sections 6.1 and
6.2. Such cooperation shall include the retention and (upon another party’s
request) the provision of records and information which are reasonably relevant
to the provisions set forth in Sections 6.1 and 6.2 and making employees
available on a mutually convenient basis to provide additional information and
explanation of any material provided hereunder.

 

Article VII
GENERAL PROVISIONS

 

Section 7.1            Termination of Certain Agreements. The Sponsors will and
will cause their respective Affiliates to take all Necessary Action to comply
with the Section 5.14 of the Merger Agreement.

 

Section 7.2            Assignment; Benefit.

 

(a)                The rights and obligations hereunder shall not be assignable
without the prior written consent of the other parties hereto. Any such assignee
may not again assign those rights, other than in accordance with this Article
VII. Any attempted assignment of rights or obligations in violation of this
Article VII shall be null and void. Notwithstanding anything in the foregoing to
the contrary, the rights of a Holder pursuant to Article IV of this Agreement
with respect to all or any portion of its Registrable Securities may be assigned
without such consent (but only with all related obligations) with respect to
such Registrable Securities (and any Registrable Securities issued as a dividend
or other distribution with respect to, in exchange for or in replacement of such
Registrable Securities) by such Holder to a transferee of such Registrable
Securities; provided that (i) the Company is, within a reasonable time after
such transfer, furnished with written notice of the name and address of such
transferee or assignee and the Registrable Securities with respect to which such
registration rights are being assigned and (ii) such transferee or assignee
shall be bound by and subject to the terms set forth in this Agreement.

 



 40 

 

 

(b)               This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto, and their respective successors and permitted
assigns, and there shall be no third-party beneficiaries to this Agreement other
than the indemnitees under Section 4.8 and Sponsor Directors under the first
sentence of Section 3.2(k).

 

Section 7.3            Freedom to Pursue Opportunities. The parties expressly
acknowledge and agree that: (i) each Shareholder, Sponsor Director and
Affiliated Officer of the Company has the right to, and shall have no duty
(contractual or otherwise) not to, (x) directly or indirectly engage in the same
or similar business activities or lines of business as the Company or any of its
subsidiaries, including those deemed to be competing with the Company or any of
their subsidiaries, or (y) directly or indirectly do business with any client or
customer of the Company or any of its subsidiaries; and (ii) in the event that a
Shareholder, Sponsor Director or Affiliated Officer of the Company acquires
knowledge of a potential transaction or matter that may be a corporate
opportunity for the Company or any of its subsidiaries and such Shareholder or
any other Person, the Shareholder, Sponsor Director and Affiliated Officer of
the Company shall have no duty (contractual or otherwise) to communicate or
present such corporate opportunity to the Company or any of their subsidiaries,
as the case may be, and, notwithstanding any provision of this Agreement to the
contrary, shall not be liable to the Company, its subsidiaries or their
respective Affiliates or Shareholders for breach of any duty (contractual or
otherwise) by reason of the fact that such Shareholder, Sponsor Director or
Affiliated Officer, directly or indirectly, pursues or acquires such opportunity
for itself, directs such opportunity to another Person, or does not present such
opportunity to the Company or any of its subsidiaries.

 

Section 7.4            Termination.

 

(a)                Article III shall terminate automatically (without any action
by any party hereto) as to each Shareholder upon the later of (i) the time at
which such Shareholder no longer has the right to designate an individual for
nomination to the Board of Directors under this Agreement and (ii) the time at
which the Shareholders cease to hold in aggregate at least fifty percent (50%)
of the outstanding shares of Common Stock; provided, that the provisions in
Sections 3.2(k) and 3.5 shall survive such termination. Article IV of this
Agreement shall terminate as set forth in Section 4.10. The remainder of this
Agreement shall terminate automatically (without any action by any party hereto)
as to each Shareholder when such Shareholder ceases to hold any Company Shares.

 



 41 

 

 

(b)               Upon the termination of the Merger Agreement in accordance
with its terms, this Agreement shall terminate, become void and of no further
force and effect without any liability or obligation on the part of any party
hereto.

 

Section 7.5            Severability. In the event that any provision of this
Agreement shall be invalid, illegal or unenforceable such provision shall be
construed by limiting it so as to be valid, legal and enforceable to the maximum
extent provided by law and the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

 

Section 7.6            Entire Agreement; Amendment. (a) This Agreement sets
forth the entire understanding and agreement between the parties with respect to
the transactions contemplated herein and supersedes and replaces any prior
understanding, agreement or statement of intent, in each case written or oral,
of any kind and every nature with respect hereto. No provision of this Agreement
may be amended, modified or waived in whole or in part at any time without the
express written consent of the Company and the Shareholders holding in aggregate
more than fifty percent (50%) of the Company Shares held by the Shareholders;
provided that any such amendment, modification or waiver that (i) would be
materially adverse in any respect to any Qualifying Shareholder shall require
the prior written consent of such Qualifying Shareholder or (ii) would be
disproportionately adverse to any Sponsor relative to the Qualifying
Shareholders (or, to the extent there are no Qualifying Shareholders, relative
to the other Sponsors) shall require the prior written consent of such
disproportionately adversely affected Sponsor. Notwithstanding the foregoing,
none of (A) the first two sentences of Section 3.2(k) relating to
Indemnification Agreements for Sponsor Directors, (B) the definition of
Indemnification Agreement and (C) the form of Indemnification Agreement shall be
amended in any manner adverse to a Sponsor Director without the express prior
written consent of each Sponsor and the Company. Except as set forth above,
there are no other agreements with respect to the governance of the Company
between any Shareholders or any of their Affiliates.

 

(b)               No waiver of any breach of any of the terms of this Agreement
shall be effective unless such waiver is expressly made in writing and executed
and delivered by the party against whom such waiver is claimed. The waiver by
any party hereto of a breach of any provision of this Agreement shall not
operate or be construed as a further or continuing waiver of such breach or as a
waiver of any other or subsequent breach. Except as otherwise expressly provided
herein, no failure on the part of any party to exercise, and no delay in
exercising, any right, power or remedy hereunder, or otherwise available in
respect hereof at law or in equity, shall operate as a waiver thereof, nor shall
any single or partial exercise of such right, power or remedy by such party
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy.

 

Section 7.7            Counterparts. This Agreement may be executed in any
number of separate counterparts each of which when so executed shall be deemed
to be an original and all of which together shall constitute one and the same
agreement.

 

Section 7.8            Notices. Unless otherwise specified herein, all notices,
consents, approvals, reports, designations, requests, waivers, elections and
other communications authorized or required to be given pursuant to this
Agreement shall be in writing and shall be given, made or delivered by personal
hand-delivery, by facsimile transmission, by electronic mail, by mailing the
same in a sealed envelope, registered first-class mail, postage prepaid, return
receipt requested, or by air courier guaranteeing overnight delivery (and such
notice shall be deemed to have been duly given, made or delivered (a) on the
date received, if delivered by personal hand delivery, (b) on the date received,
if delivered by facsimile transmission, by electronic mail or by registered
first-class mail prior to 5:00 p.m. prevailing local time on a Business Day, or
if delivered after 5:00 p.m. prevailing local time on a Business Day or on other
than a Business Day, on the first Business Day thereafter and (c) two (2)
Business Days after being sent by air courier guaranteeing overnight delivery),
addressed to the Shareholder at the following addresses (or at such other
address for a Shareholder as shall be specified by like notice):

 



 42 

 

 

if to TPG, to:

 

TPG Global, LLC
301 Commerce Street
Suite 3300
Fort Worth, Texas 76102
Attention: Clive Bode
Fax: (817) 871-4001

 

with a copy (which shall not constitute notice) to:

 

Vinson & Elkins LLP
1001 Fannin Street, Suite 2500
Attention: Keith Fullenweider and Sarah K. Morgan
Facsimile: (713) 615-5234



 

if to WLRS, to:

 

WL Ross Sponsor LLC
1166 Avenue of the Americas
New York, New York 10036
Telecopy: (212) 278-9845
Attention: Wilbur L. Ross, Jr.

 

with a copy (which shall not constitute notice) to:

 

Kirkland & Ellis LLP
600 Travis Street, Suite 3300
Houston, TX 77002
Telecopy: (713) 835-3601
Attention: Andrew Calder, P.C. and William J. Benitez


 



 43 

 




if to the Company to:

 

WL Ross Holding Corp.
1166 Avenue of the Americas
New York, New York 10036
Telecopy: (212) 278-9845
Attention: Wilbur L. Ross, Jr.

 

with a copy (which shall not constitute notice) to:

 

Kirkland & Ellis LLP
600 Travis Street, Suite 3300
Houston, TX 77002
Telecopy: (713) 835-3601
Attention: Andrew Calder, P.C. and William J. Benitez

 

Section 7.9            Governing Law. THIS AGREEMENT AND ANY RELATED DISPUTE
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
DELAWARE.

 

Section 7.10        Jurisdiction. ANY ACTION OR PROCEEDING AGAINST THE PARTIES
RELATING IN ANY WAY TO THIS AGREEMENT MAY BE BROUGHT EXCLUSIVELY IN THE COURTS
OF THE STATE OF DELAWARE OR (TO THE EXTENT SUBJECT MATTER JURISDICTION EXISTS
THEREFORE) THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF DELAWARE, AND
THE PARTIES IRREVOCABLY SUBMIT TO THE JURISDICTION OF BOTH SUCH COURTS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING. ANY ACTIONS OR PROCEEDINGS TO ENFORCE
A JUDGMENT ISSUED BY ONE OF THE FOREGOING COURTS MAY BE ENFORCED IN ANY
JURISDICTION.

 

Section 7.11        Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY
APPLICABLE LAW THAT CANNOT BE WAIVED, EACH SHAREHOLDER WAIVES, AND COVENANTS
THAT SUCH PARTY WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE),
ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE, CLAIM OR
PROCEEDING ARISING OUT OF THIS AGREEMENT OR THE SUBJECT MATTER HEREOF OR IN ANY
WAY CONNECTED WITH THE DEALINGS OF ANY SHAREHOLDER OR THE COMPANY IN CONNECTION
WITH ANY OF THE ABOVE, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING
AND WHETHER IN CONTRACT, TORT OR OTHERWISE. The Company or any Shareholder may
file an original counterpart or a copy of this Section 7.11 with any court as
written evidence of the consent of the Shareholders to the waiver of their
rights to trial by jury.

 

Section 7.12        Specific Performance. It is hereby agreed and acknowledged
that it will be impossible to measure in money the damages that would be
suffered if the parties fail to comply with any of the obligations herein
imposed on them by this Agreement and that, in the event of any such failure, an
aggrieved party will be irreparably damaged and will not have an adequate remedy
at law. Any such party shall, therefore, be entitled (in addition to any other
remedy to which such party may be entitled at law or in equity) to injunctive
relief, including specific performance, to enforce such obligations, without the
posting of any bond, and if any action should be brought in equity to enforce
any of the provisions of this Agreement, none of the parties hereto shall raise
the defense that there is an adequate remedy at law.

 



 44 

 

 

Section 7.13        Subsequent Acquisition of Shares. Any equity securities of
the Company acquired subsequent to the date hereof by a Shareholder shall be
subject to the terms and conditions of this Agreement and such shares shall be
considered to be “Company Shares” as such term is used herein for purposes of
this Agreement.

 

Section 7.14        TPG Representative. Each TPG Group Member, by executing and
delivering this Agreement, hereby appoints New Holdco as the representative to
act on behalf of TPG for all purposes under this Agreement (the “TPG
Representative”), including the exercise of all rights of TPG hereunder and the
making of all elections and decisions to be made by TPG pursuant to this
Agreement. The Company hereby acknowledges and agrees that the TPG
Representative shall have the power and authority to act on behalf of TPG
pursuant to this Agreement and that the act of the TPG Representative shall
constitute the act of TPG and each TPG Group Member for all purposes under this
Agreement. The TPG Representative may assign the power and authority granted to
the TPG Representative pursuant to this Section 7.14 to any other Shareholder
that is a TPG Group Member, who shall thereafter serve as the TPG
Representative. The Company shall be entitled to rely on any act or writing
executed by the TPG Representative.

 

[Signature Pages Follow]

 



 45 

 

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.

 

  WL ROSS HOLDING CORP.           By: /s/ Wilbur L. Ross, Jr.     Name: Wilbur
L. Ross, Jr.     Title: Chairman and Chief Executive Officer           WL ROSS
SPONSOR LLC           By: /s/ Wilbur L. Ross, Jr.     Name: Wilbur L. Ross, Jr.
    Title: Manager

  

Signature Page to

Shareholders’ and Registration Rights Agreement

 

 

 

 

  NEXEO HOLDCO, LLC           By: /s/ David Bradley     Name: David Bradley    
Title: President and Chief Executive Officer

  

Signature Page to

Shareholders’ and Registration Rights Agreement

 



 

 